Exhibit 10.44

REVOLVING LINE OF CREDIT LOAN AGREEMENT

AND SECURITY AGREEMENT

THIS REVOLVING LINE OF CREDIT LOAN AGREEMENT AND SECURITY AGREEMENT
(“Agreement”) is made as of March 8, 2007, by and between Varsity Group Inc., a
Delaware corporation, Campus Outfitters Group, LLC, a Delaware limited liability
company, and VarsityBooks.com, LLC, a Delaware limited liability company, all
having an address at 1300 19th Street, NW, Washington, D.C. 20036-5854; and Bank
of America, N.A., a national banking corporation, having an address at 1101
Wootton Parkway, 4th Floor, Rockville, Maryland 20852.

RECITALS

A. The Borrower has applied to the Lender for a revolving line of credit loan
facility in the maximum principal amount of Five Million and 00/100 Dollars
($5,000,000.00) to be used by the Borrower for working capital and issuance of
letters of credit.

B. The Lender is willing to make the Revolving Loan on the terms and conditions
hereinafter set forth.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower and the Lender hereby
agree as follows:

ARTICLE 1. DEFINITIONS.

1.1 Defined Terms. Certain capitalized terms not otherwise defined herein are
used in this Agreement with the following meanings, unless the context otherwise
requires:

a. “Account” means a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (iv) for use or hire of a vessel under a charter or other contract,
(v) arising out of the use of a credit or charge card or information contained
on or for use with the card.

b. “Adjusted Collateral Value” means, for each type of BOA Investments in the
BOA Collateral Accounts, the dollar value that results by multiplying the
Investment Collateral Value for each type of BOA Investments in the BOA
Collateral Accounts by the applicable Margin Percentage for each such type of
BOA Investments.

c. “Advance” means an advance of funds under the Revolving Loan.



--------------------------------------------------------------------------------

d. “Affiliate” means, with respect to any specified Person, any other Person
which, directly or indirectly, through one or more intermediaries, controls or
is controlled by, or is under common control with, such specified Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of a Person, whether
through ownership of common stock, by contract, or otherwise.

e. “Aggregate Adjusted Collateral Value” means the aggregate of the Adjusted
Collateral Values for the BOA Investments in the BOA Collateral Accounts.

f. “Agreement” means this Revolving Line of Credit Loan Agreement and Security
Agreement, as the same may be amended, modified or supplemented from time to
time.

g. “Allowed Amount of Advances” means the aggregate amount of all Advances of
principal under the Revolving Loan permitted to be outstanding at any particular
time under section 2.1 of this Agreement titled “Allowed Amount of Advances.”

h. “Apparel Inventory” means that part of the Borrower’s Inventory which is
clothing for sale to the general public and which is not New Textbook Inventory,
Used Textbook Inventory or On Campus Inventory.

i. “Assignment” means a direct assignment of Payments under Government
Contracts, pursuant to and in compliance with the Assignment of Claims Act.

j. “Assignment of Claims Act” means Title 31, United States Code § 3727, and
Title 41, United States Code § 15, as revised or amended, and any rules or
regulations issued pursuant thereto, and also shall be deemed to include any
other laws, rules or regulations governing the assignment of payments under
Government Contracts or claims against a Government.

k. “BOA Collateral Accounts” means one or more restricted deposit or investment
accounts owned and established by Borrower with Lender or Bank of America
Securities, LLC, in which shall be deposited and held the BOA Investments.

l. “BOA Investments” means the cash, instruments, securities and other
Investment Property now owned or hereafter acquired by Borrower from time to
time and to be held in the BOA Collateral Accounts.

m. “Borrower” means Varsity Group Inc., a Delaware corporation, Campus
Outfitters Group, LLC, a Delaware limited liability company, and
VarsityBooks.com, LLC, a Delaware limited liability company, and to each such
Person or to all of them, as the context may require, and the representations
and obligations hereunder of the Persons comprised by the term “Borrower” shall
be joint and several. For purposes of testing compliance with the financial
covenants hereinafter, the negative covenants hereinafter, and the unused fee
provided

 

2



--------------------------------------------------------------------------------

hereinafter, financial information concerning the Borrower shall mean financial
information for Varsity Group Inc., Campus Outfitters Group, LLC, and
VarsityBooks.com, LLC, stated on a consolidated basis.

n. “Borrowing Base” means:

1. Aggregate Adjusted Collateral Value; plus

2. Fifty percent (50%) of Borrower’s Eligible New Textbook Inventory; plus

3. Twenty-Five percent (25%) of Borrower’s Eligible Used Textbook Inventory;
plus

4. Fifty percent (50%) of Borrower’s Eligible On Campus Inventory; plus

5. Fifty percent (50%) of Borrower’s Eligible Apparel Inventory; plus

6. Eighty percent (80%) of Borrower’s Eligible Commercial Accounts.

After calculating the portion of the Borrowing Base comprised of (a) the
Aggregate Adjusted Collateral Value of the BOA Investments, (b) Eligible New
Textbook Inventory, (c) Eligible Used Textbook Inventory, (d) Eligible On Campus
Inventory, (e) Eligible Apparel Inventory and (f) Eligible Commercial Accounts,
Lender shall deduct from such portion of the Borrowing Base such reserves as
Lender may establish from time to time in its reasonable credit judgment,
including without limitation, reserves for dilution, rent at leased locations
subject to statutory or contractual landlord’s liens, Inventory shrinkage,
customs charges, warehousemen’s or bailees’ charges, and the amount of estimated
maximum exposure, as determined by Lender from time to time, under any interest
rate contracts which Borrower enters into with Lender (including interest rate
swaps, caps, floors, options thereon, combinations thereof, or similar
contracts).

In addition, Lender may require modifications to the percentage rates of advance
set forth above, based on the results of any field examination or audit of
Borrower, as determined in Lender’s sole and absolute discretion. In the absence
of manifest error, Lender’s determination of the amount of the Borrowing Base
shall be conclusive.

o. “Borrowing Base Certificate” means a certificate substantially in the form of
Schedule 1.1(A) attached hereto and made a part hereof (or such subsequent form
as the Lender shall require).

 

3



--------------------------------------------------------------------------------

p. “Borrowing Date” means the date on which an Advance is made.

q. “Business Day” means any day that is not a Saturday, Sunday or banking
holiday in the State of Maryland.

r. “Capital Lease” means any lease which has been or should be capitalized on
the books of the lessee in accordance with GAAP.

s. “Cash Collateral Account” means an account to be established by Lender in
Borrower’s name, with the Lender, upon the occurrence and continuation of an
Event of Default, for the purpose of receiving Payments, which shall constitute
part of the Collateral unless and until disbursed to the Borrower or applied for
the Borrower’s account in accordance with this Agreement.

t. “Closing Date” means March 8, 2007.

u. “Code” means the Internal Revenue Code of the United States, as amended.

v. “Collateral” means all of the following kinds of property now owned or
hereafter acquired by the Borrower:

1. Accounts;

2. Chattel paper;

3. Deposit accounts;.

4. Documents;

5. Equipment;

6. Fixtures;

7. General intangibles (including payment intangibles and software);

8. Instruments;

9. Inventory;

10. Investment Property;

11. Intellectual property;

 

4



--------------------------------------------------------------------------------

12. Money;

13. Supporting obligations (including letter of credit rights);

14. All books and records and computer hardware, software and systems;

15. All policies of insurance and the proceeds thereof;

16. All additions and accessions to and replacements of the collateral described
above; and

17. All products and proceeds of all of the collateral described above;

provided, however, that notwithstanding any of the other provisions set forth in
this definition or in Article 4 hereof, this Agreement shall not constitute a
grant of a security interest in (i) any property to the extent that such grant
of a security interest is prohibited by any requirements of law of a Government,
(ii) more than 65% of the total outstanding voting capital stock of any foreign
subsidiary of the Borrower, and (iii) cash held by the Borrower or any of its
subsidiaries in connection with its role as a tuition payment and/or collection
agent, to the extent that Borrower has no existing or future ownership interest
in or entitlement to ownership in all or any part of such cash, and is holding
such cash only as an agent for another Person. It is hereby understood and
agreed that any property described in the preceding provision shall be excluded
from the definition of “Collateral” and shall be referred to as the “Excluded
Collateral”.

w. “Commercial Accounts” means all Accounts of Borrower due from Customers other
than the Government.

x. “Compliance Certificate” means a certificate substantially in the form of
Schedule 1.1(B) attached hereto and made a part hereof.

y. “Consolidated Debt” means with respect to Borrower and its subsidiaries on a
consolidated basis, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:

1. all indebtedness of Borrower and its subsidiaries for borrowed money, whether
current or long-term (including all amounts owing with respect to the Revolving
Loan) and all obligations of Borrower and its subsidiaries evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

2. all purchase money indebtedness of Borrower and its subsidiaries;

 

5



--------------------------------------------------------------------------------

3. the principal portion of all indebtedness under conditional sale or other
title retention agreements relating to property purchased by Borrower and its
subsidiaries (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);

4. all obligations of Borrower and its subsidiaries arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

5. all indebtedness of Borrower and its subsidiaries in respect of the deferred
purchase price of property or services, other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than 120
days after the date on which such trade account payable was created, and;

6. any indebtedness of Borrower and its subsidiaries under Capital Leases, sale
and leaseback transactions, synthetic leases and securitization transactions;

7. all obligations of Borrower and its subsidiaries to purchase, redeem, retire,
defease or otherwise make any payment prior to the Ending Date in respect of any
equity or ownership interests in such Person or any other Person, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation value plus accrued and unpaid dividends;

8. all Consolidated Debt of others secured by (or for which the holder of such
Consolidated Debt has an existing right, contingent or otherwise, to be secured
by) any Encumbrance on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed;

9. all guarantees with respect to Consolidated Debt of the types specified in
clauses (1) through (8) above of another Person (other than Borrower and its
subsidiaries); and

For purposes hereof, the amount of any obligation arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

z. “Contra Account” means an Account due from an account debtor to which the
Borrower owes money.

aa. “Customer” means any governmental entity (federal, state, county, municipal
or otherwise) or business entity (corporation, association, partnership, limited
liability company or partnership, sole proprietorship or otherwise) or
individual to which Borrower provides goods or services for compensation.

 

6



--------------------------------------------------------------------------------

bb. “Eligible,” when used to describe an Account, means that the Account
conforms to the following criteria:

1. the Account has been Billed;

2. in the case of a Commercial Account or Government Account, less than
ninety-one (91) days have passed from the original billing date;

3. at the Lender’s option, in the case of a Government Account, the Borrower has
made an Assignment of all Payments due or to become due under the Government
Contract giving rise to the Account;

4. the Account arose from a bona fide sale of goods or services to a Customer;
the goods or services have been delivered or provided to the Customer; the
Borrower possesses receipts from the Customer acknowledging delivery of the
goods or performance of the services; and Customer has not returned or rejected
the goods or services;

5. the Account is based upon an enforceable written order or contract for goods
or services;

6. the Borrower’s title to the Account is absolute and is not subject to any
prior assignment, claim, escrow agreement or amendment; lien or security
interest, and the Borrower otherwise has the full and unqualified right and
power to assign and grant a security interest in the Account to the Lender;

7. the amount shown on the books of the Borrower and on any invoice,
certificate, schedule or statement delivered to the Lender regarding the amount
due on the Account is due and owing to the Borrower;

8. the Account is not subject to any claim of reduction, counterclaim, set-off,
recoupment or other defense in law or equity, or any claim for credits,
allowances or adjustments by the Customer because of returned, inferior or
damaged goods, unsatisfactory services or for any other reason, or any claim by
a Customer against a warranty provided by Borrower for an Account arising from
the sale of goods or services to a Customer;

9. the Customer has not notified the Borrower of any dispute concerning any of
the goods or services giving rise to the Account, nor made claim that the goods
or services fail to conform to the requirements of the Customer’s order or
contract, nor notified the Borrower to cure any default under the Customer’s
order or contract;

 

7



--------------------------------------------------------------------------------

10. the Account does not arise out of a Customer’s contract or order that by its
terms forbids or makes void or unenforceable the Borrower’s assignment of the
Account to the Lender;

11. the Borrower has not received any note, trade acceptance draft or other
instrument tendered in payment of the Account;

12. the Borrower has not received any notice of the death of the Customer or any
partner in a Customer that is a partnership (where the death of such partner
would result in dissolution or termination of such Customer); nor has Borrower
received any notice of dissolution, termination of existence, insolvency,
business failure, appointment of a receiver for any part of the property of,
assignment for the benefit of creditors by, or the filing of a petition in
bankruptcy or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against the Customer;

13. the Customer is not incorporated in any jurisdiction outside the United
States and is not conducting its business primarily outside the United States;

14. Borrower is not indebted in any manner to the Customer;

15. no bond has been issued or is contemplated with respect to the goods or
services furnished by the Borrower or with respect to the project or contract
for which those goods or services were furnished, unless otherwise agreed to in
advance, in writing by Lender, as determined by Lender in its sole and absolute
discretion; and

16. the Account is not an Ineligible Account; and

when used to describe Inventory, shall mean the cost of the Borrower’s
Inventory, less such part of the Inventory that the Lender determines to be
ineligible, and less a reserve for obsolescence to be determined by the Lender.
Ineligible Inventory shall include, but shall not be limited to,
work-in-process, Inventory on consignment and any other Inventory that the
Lender believes should not be considered eligible, either because of doubtful
value or because the Lender believes there would be practical difficulties in
realizing on the Inventory.

In the event of any dispute, under the foregoing criteria, as to whether an
Account or Inventory is, or has ceased to be, an Eligible Account or Eligible
Inventory, the Lender’s decision shall control.

cc. “Encumbrance” means any mortgage, pledge, deed of trust, collateral
assignment, security interest, hypothecation, lien or charge of any kind
(including any conditional sale or other title retention agreement, any Capital
Lease having substantially the same economic effect

 

8



--------------------------------------------------------------------------------

as any of the foregoing, and the filing of, or agreement or authorization to
give or file, any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction). It is understood and agreed by the parties
hereto that the Borrower and its subsidiaries may, as part of their businesses,
grant licenses to Persons to use Intellectual Property owned or developed by, or
licensed to, the Borrower or its subsidiaries. For purposes of this Agreement,
such licensing activity shall not constitute an “Encumbrance” under this
Agreement against such Intellectual Property.

dd. “Ending Date” means April 30, 2008.

ee. “Environmental Laws” mean all laws relating to Hazardous Wastes, Toxic
Substances or materials that might be emitted, released or discharged into the
environment or other laws or regulations protecting the environment.

ff. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto, as interpreted by the rules and
regulations thereunder, all as the same may be in effect from time to time.
References to sections of ERISA shall be construed also to refer to any
successor sections.

gg. “ERISA Affiliate” means an entity, whether or not incorporated, which is
under common control with the Borrower or any of its subsidiaries within the
meaning of Section 4001(a)(14) of ERISA, or is a member of a group which
includes the Borrower or any of its subsidiaries and which is treated as a
single employer under Sections 414(b), (c), (m), or (o) of the Code.

hh. “Event of Default” means any one of the events specified as an “Event of
Default” under this Agreement.

ii. “GAAP” means generally accepted accounting principles in the United States
of America, consistently applied.

jj. “GAAS” means generally accepted auditing standards in the United States of
America.

kk. “Governance Documents” means the Borrower’s Articles or Certificate of
Incorporation and Bylaws or other documents or agreements affecting the
Borrower’s corporate governance if Borrower is a corporation, or the Borrower’s
Articles of Organization and Operating Agreement or other documents or
agreements affecting the Borrower’s limited liability company governance if
Borrower is a limited liability company.

ll. “Government” means the government of the United States of America or the
departments or agencies of the United States, but does not include the
government of any state or the District of Columbia or any departments or
agencies of any state or of the District of Columbia.

 

9



--------------------------------------------------------------------------------

mm. “Government Accounts” means all Accounts of Borrower arising out of any
Government Contract.

nn. “Government Contracts” means all contracts of Borrower with a Government,
including all renewals, extensions, modifications, change orders and amendments
thereof and thereto.

oo. “Hazardous Wastes” mean all waste materials subject to regulation under the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§§ 9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., or applicable state law and any other applicable federal, state or
local laws and their regulations now in force or hereafter enacted relating to
hazardous wastes.

pp. Ineligible Accounts” shall include the following Accounts:

1. Accounts that do not conform with the criteria set forth for Eligible
Accounts;

2. An Account owing by any account debtor for which the Lender has deemed fifty
percent (50%) or more of the account debtor’s other Accounts to be non-Eligible;
however, for purposes of this category of Ineligible Accounts, each Government
Contract shall be treated as an individual Customer;

3. Government Accounts arising under Government Contracts which contain an
express prohibition against assignment of the Borrower’s rights to Payment;

4. The last payment due on a Government Account, unless such Government Account
arises from a Government Contract which is a “fixed price contract” (as defined
in the Federal Acquisition Regulations) which does not include any provision for
progress payments, incentive arrangements or price redetermination;

5. Contra Accounts;

6. Any Accounts owing by Customers purchasing goods or services from the
Borrower for such Customer’s personal, family or household use, or otherwise
constituting an Account arising from the sale of Consumer Goods (as such term is
defined in the UCC); or Accounts constituting credit card purchases or which
otherwise arise from obligations of individuals to pay for such goods or
services;

 

10



--------------------------------------------------------------------------------

7. Accounts receivable from Affiliates or subsidiaries of the Borrower;

8. Unbilled Accounts, including, but not limited to, progress payments,
retainages, milestones and final payments; or

9. Any Account deemed by the Lender, in the exercise of its sole and absolute
discretion, to be an Ineligible Account because of uncertainty as to the
creditworthiness of the Customer or because the Lender otherwise considers the
collateral value thereof to the Lender to be impaired or its ability to realize
such value to be insecure.

qq. Initial TNW Amount - means the Tangible Net Worth of Borrower as of
December 31, 2006, as set forth in the PWC Audit, less Five Hundred Thousand and
00/100 Dollars ($500,000.00).

rr. “Intellectual Property” shall mean all patents, licenses, trade names,
trademarks, copyrights, inventions, service marks, trademark registrations,
service mark registrations and copyright registrations, whether domestic or
foreign and applications for any of the foregoing, and all proprietary
technology, know-how, trade secrets or other intellectual property rights owned
or used by the Borrower or any subsidiary in the operation of their respective
businesses.

ss. “Inventory” means the New Textbook Inventory, Used Textbook Inventory, On
Campus Inventory, Apparel Inventory and all other inventory of Borrower, as such
term is defined in the UCC.

tt. “Investment Collateral Value” means the value for each type of BOA
Investments in the BOA Collateral Accounts which shall be determined at any
given time as follows:

1. If checking, savings, money market or other deposit accounts, the Investment
Collateral Value shall be the daily balance on deposit with respect to each of
such accounts as reported by Lender or stated in a statement or certificate
issued by Lender for the day on which such valuation is requested.

2. If stock, the Investment Collateral Value shall be determined by multiplying
(i) the per share price of such stock at the most recent close of trading on a
trading exchange for such stock, times (ii) the number of shares of such stock
held by Lender as Collateral. In the event that stock held as Collateral is not
traded on an exchange, the Investment Collateral Value of such stock shall be
determined by obtaining the quoted value of such stock from a reputable
brokerage firm selected by Lender. If no such quote is available, the value will
be determined by Lender in its sole discretion.

 

11



--------------------------------------------------------------------------------

3. If a mutual fund, the Investment Collateral Value shall be determined by
multiplying (i) the most recent per share net asset value of such mutual fund
obtained from the Wall Street Journal, times (ii) the number of shares of such
mutual fund held by Lender as Collateral. In the event that such net asset value
is not available in the Wall Street Journal, the Investment Collateral Value
shall be the value quoted to Lender by a reputable brokerage firm selected by
Lender. If no such quote is available, the value will be determined by Lender in
its sole discretion.

4. If corporate bonds, the Investment Collateral Value shall be determined from
the most recent closing price for such bonds obtained from the Wall Street
Journal. If such closing price is not available in the Wall Street Journal, the
Investment Collateral Value shall be the value quoted to Lender by a reputable
brokerage firm selected by Lender. If no such quote is available, the value will
be determined by Lender in its sole discretion.

5. If government or agency obligations or bonds, the Investment Collateral Value
shall be determined from the most recent closing bid price for such bonds
obtained from the Wall Street Journal. If such closing bid price is not
available in the Wall Street Journal, the Investment Collateral Value shall be
the value quoted to Lender by a reputable brokerage firm selected by Lender. If
no such quote is available, the value will be determined by Lender in its sole
discretion.

6. If other than stock, mutual funds, corporate bonds, or government agency
obligations or bonds or for which no quote is available from a reputable
brokerage firm, the Investment Collateral Value shall be determined by the
Lender in its sole discretion.

Notwithstanding the definition of “Investment Collateral Value” set forth above,
in the event that the per share price of any Collateral that is stock, at the
most recent close of trading on a trading exchange for such stock, is $10.00 or
less, or if the stock has been issued and outstanding for less than six months
since the initial public offering for such stock, the Investment Collateral
Value of such stock shall conclusively be deemed to be $0 for purposes of this
Agreement. In the event that such stock is not traded on an exchange, the per
share price of such stock shall be determined by obtaining the quoted value of
such stock from a reputable brokerage firm selected by Lender. If no such quote
is available, the value will be determined by Lender in its sole discretion. The
foregoing reduction in Investment Collateral Value shall not affect the Lender’s
continuing lien and security interest in such Collateral established by the Loan
Documents.

In addition, notwithstanding the foregoing, the Investment Property and any
amounts held by Lender Bank of America Securities, LLC or the Affiliates of
either (on deposit or otherwise) and comprising Collateral shall be deemed to
not have any Investment Collateral Value hereunder unless it is subject to a
perfected first priority security interest in favor of Lender.

 

12



--------------------------------------------------------------------------------

Furthermore, to the extent that Borrower has not (i) delivered any Collateral
consisting of certificated securities or instruments into the possession of
Lender, (ii) obtained the written agreement of any bailee or securities
intermediary in form and substance satisfactory to Lender with respect to any
Collateral, or (iii) taken any other action required by Lender with respect to
the Collateral, Lender, in its sole discretion, may exclude from the
calculations of this Agreement, the Investment Collateral Value of any such
Collateral until Borrower has complied with such requirement to the sole
satisfaction of Lender.

uu. “Investment Property” means a security, whether certificated or
uncertificated, security entitlement, securities account, commodity contract, or
commodity account, and as such term is further defined under the UCC.

vv. “Item” means any “item” as defined in Section 4-104 of the Uniform
Commercial Code, to include, without exclusion or limitation, checks, drafts,
money orders or other media by which Payment may be made.

ww. “Lender” means Bank of America, N.A., and its successors and assigns.

xx. “Letter of Credit” means a letter of credit issued by the Lender for the
account of the Borrower under this Agreement.

yy. “Letter of Credit Agreement” means the Application and Agreement for Standby
Letter of Credit form or Lender’s other standard form of application and
reimbursement agreement in effect from time to time that Lender requires as a
condition for each letter of credit that Lender issues to one of its Customers.

zz. “Letter of Credit Sublimit” means One Million and 00/100 Dollars
($1,000,000.00).

aaa. “Loan” means the Revolving Loan.

bbb. “Loan Documents” mean this Agreement, the Revolving Note or any other
document executed by the Borrower or any other Person evidencing, securing,
guaranteeing or relating to the Revolving Loan, as such documents or instruments
may be amended, modified or extended from time to time.

ccc. “LOC Obligations” means, at any time, the sum of (i) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit; plus (ii) the aggregate
amount of all drawings under Letters of Credit honored by Lender but not
reimbursed.

 

13



--------------------------------------------------------------------------------

ddd. “Margin Percentages” means the percentages applicable to the various types
of BOA Investments in the BOA Collateral Accounts, as follows:

1. Bank of America Money Market Accounts/Certificates of
Deposit/Savings/Checkings - 100%;

2. Bank of America Corporate Stock - 70%;

3. Securities rated by Standard & Poor as A+ or A - 70%;

4. Securities rated by Standard & Poor as B+ - 65%;

5. Securities rated by Standard & Poor as B - 60%;

6. Money Market Mutual Funds quoted in Wall Street Journal or Baron’s - 95%;

7. US Government Obligations quoted in Wall Street Journal or Baron’s - 90%;

8. Corporate/Municipal Bonds quoted in Wall Street Journal or Baron’s - 80%;

9. Equities (excluding international funds and equities that are restricted or
controlled stock) quoted in Wall Street Journal or Baron’s - 70%;

10. U.S. Corporate Bonds (BAA or higher) and State/Municipal Bonds (A or higher)
- 80%;

11. Government issued or Government guaranteed instruments - 90%;

12. U.S. Government or U.S. Agencies Securities - 80%;

13. Bankers Acceptances - 90%;

14. Commercial Paper - A1/P1 - 90%; and

15. Commercial Paper - A2/P2 - 85%.

eee. “Material Adverse Effect” means any event, circumstance or condition that
would have a material adverse impact or effect on (1) the business, operations,
prospects, properties, or condition of the Borrower (financial or otherwise), or
(2) the Borrower’s ability to duly and punctually pay or perform its obligations
under this Agreement or any of the other Loan Documents, the materiality of such
change to be determined by Lender in its reasonable discretion.

fff. “Maximum Revolving Loan Commitment Amount” means Five Million and 00/100
Dollars ($5,000,000.00), or such lesser amount that Borrower may request as set
forth in this Agreement.

ggg. “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in Sections 3(37) or 4001(a)(3) of ERISA.

hhh. “Multiple Employer Plan” means a Plan which the Borrower or any of its
subsidiaries or any ERISA Affiliate and at least one employer other than the
Borrower or any of its subsidiaries or any ERISA Affiliate are contributing
sponsors.

 

14



--------------------------------------------------------------------------------

iii. “New Textbook Inventory” means that part of the Borrower’s Inventory which
is textbooks available for sale to the general public that is comprised of new
textbooks and is not Used Textbook Inventory, On Campus Inventory or Apparel
Inventory.

jjj. “On Campus Inventory” means that part of the Borrower’s Inventory which is
for sale to the student population at colleges and universities in the United
States of America which is not New Textbook Inventory, Used Textbook Inventory
or Apparel Inventory.

kkk. “Operating Account” means a demand deposit account to be established by the
Borrower with the Lender for the Borrower’s use in connection with its business
operations and with the Revolving Loan.

lll. “Payment” or “Payments” means any check, draft, cash or any other
remittance or credit in payment or on account of any or all of the Accounts of
Borrower.

mmm. “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

nnn. “Person” means any individual, partnership, association, trust,
corporation, limited liability company or partnership, or other entity.

ooo. “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA) which is covered by ERISA and with respect to which the Borrower or any
of its subsidiaries or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

ppp. “PWC Audit” means that certain financial audit of the consolidated
financial statements of Varsity Group Inc. and its subsidiaries for the year
ending December 31, 2006, performed by PricewaterhouseCoopers LLP and reflecting
the consolidated financial condition of Varsity Group Inc. and its subsidiaries,
in accordance with GAAP, such audit to have been performed in accordance with
GAAS.

qqq. “Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

rrr. “Revolving Loan” means the Revolving Loan facility and any Advances made
available thereunder by Lender to Borrower pursuant to this Agreement in the
maximum principal amount of Five Million and 00/100 Dollars ($5,000,000.00),
evidenced by the Revolving Note.

sss. “Revolving Note” means the Borrower’s promissory note, of even date, in the
amount of Five Million and 00/100 Dollars ($5,000,000.00), payable to the order
of the Lender, and evidencing Borrower’s obligation to repay the Revolving Loan.

 

15



--------------------------------------------------------------------------------

ttt. “Single Employer Plan” means any Plan which is covered by Title IV of
ERISA, but which is not a Multiemployer Plan.

uuu. “Tangible Net Worth” means the value of Borrower’s total assets (including
leaseholds and leasehold improvements and reserves against assets, but excluding
goodwill, patents, trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses, and other like intangibles, and monies due
from Affiliates, officers, directors, employees, shareholders, members and
managers of Borrower) less total liabilities, including but not limited to
accrued and deferred income taxes.

vvv. “Termination Event” means (i) with respect to any Plan, the occurrence of a
Reportable Event or the substantial cessation of operations (within the meaning
of Section 4062(e) of ERISA); (ii) the withdrawal of the Borrower or any of its
subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a plan
year in which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan;
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the
institution of proceedings to terminate or the actual termination of a Plan by
the PBGC under Section 4042 of ERISA; (v) any event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (vi) the complete or partial
withdrawal of the Borrower or any of its subsidiaries or any ERISA Affiliate
from a Multiemployer Plan.

www. “Toxic Substances” mean any materials which have been shown to have
significant adverse effects on human health or which are subject to regulation
under the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., applicable
state law, or any other applicable federal, state or local laws now in force or
hereafter enacted relating to toxic substances. “Toxic Substances” includes, but
is not limited to, asbestos, polychlorinated biphenyls (PCBs), petroleum
products, and lead-based paints.

xxx. “UCC” means the Uniform Commercial Code in the state(s) as set forth in
Section 1.4 of this Agreement.

yyy. “Used Textbook Inventory” means that part of the Borrower’s Inventory which
is textbooks, which is available for sale to the general public in the ordinary
course of Borrower’s business, and that is not New Textbook Inventory, On Campus
Inventory or Apparel Inventory.

1.2 Accounting Terms. Accounting terms used in this Agreement but not defined in
this Agreement shall have the meanings given to them in accordance with GAAP in
effect as of the date of this Agreement and as modified from time to time.
Except as otherwise provided in

 

16



--------------------------------------------------------------------------------

this Agreement, all financial computations made pursuant to this Agreement and
all financial reports provided to the Lender shall be made in accordance with
GAAP, consistently applied. Except as otherwise provided in this Agreement,
whenever this Agreement refers to a balance sheet, financial statement or the
information contained in a balance sheet or other financial statement, the
Agreement shall be construed to refer to the most recent consolidated balance
sheet or other financial statement that Borrower has provided to the Lender.

1.3 Use of Defined Terms. All terms defined in this Agreement shall have the
same defined meanings when used in any certificate, report or other document
made or delivered in connection with this Agreement, unless otherwise set forth
therein.

1.4 UCC Terms. Terms that incorporate definitions provided in the Uniform
Commercial Code shall have such meanings as are mandated by the Uniform
Commercial Code of the state or states applicable for the determination of such
meanings. Terms not otherwise defined herein and not incorporating a definition
under the Uniform Commercial Code of any particular state, but which are defined
in the Uniform Commercial Code as adopted by the State of Maryland, shall have
the meanings ascribed to them under the Uniform Commercial Code as adopted by
the State of Maryland.

ARTICLE 2. LOAN.

2.1 Revolving Line of Credit. The Lender agrees to extend the Revolving Loan to
Borrower, subject to the terms and conditions of this Agreement. Until the
Ending Date, Borrower may borrow, repay and reborrow Advances in accordance with
this Agreement.

a. Allowed Amount of Advances. The aggregate principal amount of Advances
outstanding at any time under the Revolving Note shall not exceed the lesser of:

1. the difference between (i) the Maximum Revolving Loan Commitment Amount and
(ii) the LOC Obligations; or

2. the difference between (i) the Borrowing Base and (ii) the LOC Obligations;
provided however, as follows:

Notwithstanding anything in this Agreement to the contrary, Lender, in its sole
and absolute discretion, may reserve against the amount available for Advances
under the Revolving Note, thereby limiting the amount that the Borrower may be
advanced under the Revolving Note, should Lender determine that such action is
necessary or prudent to permit Lender to be repaid all Advances made to
Borrower.

b. Mandatory Prepayments. If the principal outstanding under the Revolving Loan,
at any time exceeds the Allowed Amount of Advances, then Borrower shall make an
immediate payment of principal under the Revolving Loan in an amount sufficient
that the principal outstanding under the Revolving Loan will no longer exceed
the Allowed Amount of Advances.

 

17



--------------------------------------------------------------------------------

c. Procedure for Advances. Borrower may request Advances by telephone through
its employees or agents, as hereinafter provided. Each Advance request must be
received by Lender not later than 1:00 p.m. (Eastern Standard time) on the date
the Advance is to be made and must specify the amount of the Advance. Lender
shall deposit the Advance into Borrower’s Operating Account if Borrower is
entitled to the Advance, subject to the terms and conditions of this Agreement.
If Borrower has entered into a separate auto borrow or similar cash management
service with Lender, then the provisions of such service shall control with
respect to the procedures for making Advances to Borrower.

d. Repayment of Revolving Loan; Auto Debit. Borrower promises to repay the
Revolving Loan, with interest, at the time and in the manner and in accordance
with the terms provided in the Revolving Note. Borrower has elected to authorize
Lender to effect payment of sums due under the Revolving Note and this Agreement
by means of debiting Borrower’s account with Lender, account number 4112807553.
This authorization shall not affect the obligation of Borrower to pay such sums
when due, without notice, if there are insufficient funds in such account to
make payment in full on the due date thereof, or if Lender fails to debit the
account.

e. Letter of Credit Subfacility. At Lender’s discretion, Lender shall issue
Letters of Credit for the account of the Borrower from time to time upon request
from the Closing Date until the Ending Date, subject to the following terms and
conditions:

1. the aggregate amount of LOC Obligations shall at no time exceed the Letter of
Credit Sublimit;

2. any request for a Letter of Credit to be issued must be delivered and
received by Lender not later than five (5) business days prior to the date that
Borrower wishes to have the Letter of Credit issued;

3. no Letter of Credit shall have an original expiry date more than one year
from the date of issuance or beyond the Ending Date unless otherwise agreed to
by Lender in writing or unless Borrower’s obligation to reimburse Lender for
drawings under the Letter of Credit has been fully secured by a cash deposit
with the Lender;

4. Borrower shall execute and deliver to Lender a Letter of Credit Agreement
with respect to each Letter of Credit to be issued by Lender, using the Lender’s
standard reimbursement agreement form at the time the Letter of Credit is
issued. The form and substance of each Letter of Credit, and any reimbursement
agreement required by Lender in relation to a Letter of Credit, must be
satisfactory to the Lender, in its sole judgment;

 

18



--------------------------------------------------------------------------------

5. issuance of the Letter of Credit shall not cause the aggregate outstanding
principal amount of all Advances to exceed the Allowed Amount of Advances,
determined taking into account the increase in the amount of the LOC Obligations
caused by the issuance of the Letter of Credit;

6. Lender shall not be required to issue any Letter of Credit if any
circumstance exists that would entitle Lender not to honor a request for an
Advance under the Revolving Loan;

7. upon notice from Lender of any drawing under any Letter of Credit, Borrower
shall, as to be determined in Lender’s sole and absolute discretion, either
(a) deliver cash to Lender, in an amount satisfactory to secure all LOC
Obligations and all amounts payable by the Borrower to the Lender under any
Letter of Credit Agreement pertaining to such LOC Obligations, or
(b) immediately reimburse Lender for the amount of the drawing, plus interest
from the date of the drawing at the highest rate of interest then in effect
under the Revolving Note. The Borrower’s obligation to reimburse the Lender for
any drawing under a Letter of Credit shall be absolute and unconditional,
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the Lender, the beneficiary of the Letter of
Credit or any other Person;

8. unless the Borrower makes reimbursement from another source on the day of the
drawing under any Letter of Credit, the Borrower shall be deemed to have
requested an Advance under the Revolving Loan in the amount of the drawing, and
(i) Lender, at its option, may make such an Advance (irrespective of whether
Borrower would then be entitled to an Advance under the terms of this Agreement)
and apply the proceeds of the Advance to satisfy the Borrower’s obligation to
reimburse Lender for the amount drawn on the Letter of Credit; and (ii) any such
Advance shall be repayable, with interest, in accordance with the terms and
conditions of the Revolving Note; and

9. the provisions of the Letter of Credit Agreement pertaining to each Letter of
Credit are deemed incorporated into this Agreement by this reference and shall
be binding upon the Lender and Borrower as if fully set forth herein. If a
conflict exists between the terms of the Letter of Credit Agreement and any
other Loan Document, the terms of the Letter of Credit Agreement shall control
with respect to the Letter of Credit issued pursuant to that Letter of Credit
Agreement but not as to other matters governed by this Agreement or such Loan
Document.

f. Use of Revolving Loan Proceeds. The proceeds of the Revolving Loan shall be
used for working capital and to finance the issuance of Letters of Credit, and
for no other purposes.

 

19



--------------------------------------------------------------------------------

g. Revolving Loan Fees. Borrower promises to pay Lender the following fees in
consideration of entering into this Agreement. These fees are in addition to
interest payable under the Revolving Note:

1. an up front fee of $12,500.00, payable on the Closing Date;

2. an unused fee for each day that any part of the Maximum Revolving Loan
Commitment Amount is unused. The unused fee shall be calculated and payable
monthly, in arrears, commencing on the first day of the first month after the
date of this Agreement. The unused fee shall be determined for each day by
multiplying the part of the Maximum Revolving Loan Commitment Amount that is
unused on that day by a per-diem rate equal to 0.25, divided by 360;

3. an annual fee of 1.75% of the face amount of any Letter of Credit issued by
Lender under this Agreement, such fee being initially payable at the time of
issuance of a Letter of Credit and then being payable on each anniversary date
of such issuance date while the Letter of Credit remains outstanding. Borrower
shall also pay, at the time of issuance of a Letter of Credit, Lender’s standard
costs for issuance of a Letter of Credit, in the amount then being charged by
Lender at the time of issuance of such Letter of Credit; and

4. the fees and costs associated for up to two field examinations performed by
the Lender or its agents per calendar year. However, the Lender shall have the
right to perform such additional field examinations at any time, in its sole
discretion. Each additional field examination will be at Lender’s own expense if
no Event of Default has occurred and remains uncured at the time of the
additional field examination, but shall be at the Borrower’s expense if an Event
of Default has occurred and remains uncured at the time of the additional field
examination.

ARTICLE 3. CONDITIONS PRECEDENT TO LOAN.

3.1 Conditions Precedent to Initial Advance. The Lender shall be under no
obligation to make the first Advance under this Agreement until, in the Lender’s
sole judgment, all of the following conditions are satisfied or waived in
writing:

a. Representations and Warranties; Compliance. All representations and
warranties made by Borrower in or in connection with this Agreement or any of
the other Loan Documents or otherwise made in writing in connection with this
Agreement shall be true and correct in all material respects on the Closing
Date, and the Borrower shall have performed all of the promises or undertakings
under this Agreement and satisfied all of the conditions of this Agreement that
the Borrower was required to perform or to satisfy as of the Closing Date.

b. Documents Concerning the Borrower. If Borrower is a corporation, Borrower
shall deliver to the Lender copies of all documents requested by the Lender,
including a

 

20



--------------------------------------------------------------------------------

complete, correct and current copy of the Borrower’s Articles of Incorporation,
certified by the Secretary of State of the Borrower’s state of incorporation; a
complete, correct and current copy of its Bylaws, certified by Borrower’s
corporate secretary; a complete, correct and current copy of all resolutions of
Borrower’s Board of Directors authorizing the execution, delivery and
performance of this Agreement and of the other Loan Documents, certified by
Borrower’s corporate secretary; and appropriate certificates of incumbency for
those officers of Borrower executing this Agreement or any of the other Loan
Documents, certified by Borrower’s corporate secretary and president. If
Borrower is a limited liability company, Borrower shall deliver to the Lender
copies of all documents requested by the Lender, including a complete, correct
and current copy of the Borrower’s Articles of Organization, certified by the
Secretary of State of the Borrower’s state of formation/organization; a
complete, correct and current copy of its Operating Agreement, certified by
Borrower’s manager or managing member; a complete, correct and current copy of
all resolutions of Borrower’s members and managers authorizing the execution,
delivery and performance of this Agreement and of the other Loan Documents,
certified by Borrower’s manager or managing member. In addition, the following
documents and materials shall have been delivered to the Lender, and must be
satisfactory to the Lender in form and substance:

1. all supporting documentation with regard to the Borrower and the Revolving
Loan as the Lender may require;

2. Borrower’s projected income statements for the fiscal year 2007;

3. such additional information, opinions, certificates, reports and documents
relating to the Borrower or the Collateral as the Lender may deem necessary; and

4. such lien releases or termination statements as Lender may deem necessary to
remove any Encumbrances on the Collateral.

c. Executed Notes and Loan Documents. Borrower shall deliver to the Lender,
fully executed: this Agreement, the Revolving Note, UCC-1 Financing Statements
and such other documents, instruments and certificates as the Lender may
reasonably require, in form and substance satisfactory to the Lender. All taxes,
fees and charges with respect to the preparation, filing and recording of the
Loan Documents shall have been paid by Borrower.

d. Landlord and Mortgagee Waivers. Borrower shall have used its best efforts to
obtain and deliver to Lender as soon as possible, such landlord and mortgagee
waivers as Lender shall request with respect to any of the Borrower’s landlords
or mortgagees which could claim an interest in any Collateral as a remedy for a
default under any lease, mortgage or deed of trust; provided however, that in
any event, each such landlord and mortgagee for which a waiver has been required
by Lender (the required waivers being from landlords of the real property leased
by Borrower and having the following addresses: (1) 8284 Center Run Drive, Suite
B, Indianapolis,

 

21



--------------------------------------------------------------------------------

Indiana, and (2) 5107-A, 5107-D, 5112 and 5127 Berwyn Road, College Park,
Maryland), shall have executed and delivered to Lender waivers in form and
substance satisfactory to Lender by no later than ninety (90) days from the
Closing Date.

e. Warehouseman and Bailee Waivers. Borrower shall use its best efforts to
obtain and deliver to Lender as soon as possible, such warehouseman and bailee
waivers as Lender shall request, in form and substance satisfactory to Lender,
with respect to any bailees, warehouse operators or other Persons which could
claim an interest in any Collateral as a remedy for a default under any lease,
fulfillment arrangement or storage agreement or other agreement, or as a result
of maintaining possession of any property of Borrower; provided however, that in
any event, each such bailee, warehouse operator or other Person for which a
waiver has been required by Lender (the required waivers being from the
warehousemen holding Borrower’s property at 1160 Trademark Drive, Reno, Nevada),
shall have executed and delivered to Lender waivers in form and substance
satisfactory to Lender by no later than ninety (90) days from the Closing Date.

f. Financing Statements and Control Agreements. All financing statements and
control agreements deemed necessary by the Lender to perfect its security
interest in the Collateral or any other collateral or property securing the
Loan.

g. Legal Opinion. Borrower shall deliver to the Lender a written opinion or
opinions of legal counsel for Borrower dated the Closing Date and addressed to
the Lender, which opinions must be in form and content satisfactory to the
Lender. Without limiting the generality of the foregoing, the opinion or
opinions must address the Borrower’s organization, existence, power, good
standing and authority and as to the validity, binding effect and enforceability
of the Loan Documents, including the existence, validity, enforceability,
attachment, perfection, and binding effect of any security interest, lien or
assignment being granted by Borrower or any guarantor or other Person providing
Collateral to Lender with respect to the Collateral.

h. Operating Account. The Borrower shall establish and maintain at all times its
primary Operating Account with the Lender.

i. Compliance with Covenants. Borrower shall establish to Lender’s satisfaction
that, immediately after giving effect to the proposed Advance, Borrower would be
in compliance with Borrower’s financial covenants in section 6.14 of this
Agreement.

j. Borrowing Base Certificate. Borrower shall deliver to the Lender a Borrowing
Base Certificate dated as of December 31, 2006 with supporting schedules
attached thereto, including without limitation, current accounts receivable and
accounts payable reports.

 

22



--------------------------------------------------------------------------------

3.2 Future Advances. The obligation of the Lender to make any Advance under the
Revolving Loan subsequent to the Closing Date is further conditional on:

a. Conditions of First Advance Remain Satisfied. The Lender shall have
determined, in its sole judgment, that the conditions precedent to the first
Advance are satisfied as of the Borrowing Date for the subsequent Advance; the
Loan Documents shall remain in full force and effect; and neither the Borrower
nor any Person providing Collateral or a guaranty shall have purported to
terminate any of the Loan Documents or notified Lender of an intention not to
perform under any applicable Loan Document;

b. Borrowing Base Certificates. Until April 30, 2007, Lender shall rely on the
Borrowing Base Certificate to be provided by Borrower which shall provide
Borrowing Base and other financial information for Borrower as of December 31,
2006, along with the supporting schedules thereto. Commencing with the Borrowing
Base Certificate due under this Agreement on or before April 30, 2007 stating
the Borrowing Base as of March 31, 2007, and continuing with each Borrowing Base
due thereafter, prior to an Advance, the Lender shall have timely received such
Borrowing Base Certificate, executed by a duly authorized officer of the
Borrower with supporting updated schedules attached thereto. Notwithstanding the
above, Lender shall be entitled to withhold Advances based on the information
provided in any Borrowing Base Certificate if Lender reasonably determines that
(1) the information provided by Borrower in such Borrowing Base Certificate
and/or supporting schedules thereto is materially inaccurate, misleading, or
incomplete; or (2) a material adverse change has occurred with respect to the
information so provided or with respect to the condition of Borrower (financial
or otherwise).

c. Field Examination. Within thirty (30) days of the Closing Date, Lender shall
have received the written results of the field examination conducted of the
Borrower and its business records, and such results shall be in form and
substance satisfactory to Lender as determined in Lender’s sole discretion.

d. Representations and Warranties. All representations and warranties contained
herein shall be true and correct in all material respects at the date of such
disbursement;

e. No Material Adverse Change. The Lender shall have determined, in its sole
discretion, that no material adverse change has occurred in the financial
condition of the Borrower from that disclosed in the most recent financial
statements furnished to the Lender prior to the Closing Date; and

f. No Default. No Event of Default has occurred and remains uncured, and no
default or event has occurred or circumstance exists which, with the passage of
time or the giving of notice, or both, would constitute an Event of Default.

3.3 Lender’s Right To Rely On Communications. The Borrower authorizes the Lender
to accept, rely upon, act upon and comply with, any verbal or written
instructions, requests, confirmations and orders of any employee or agent of the
Borrower. The Borrower acknowledges that the transmission between the Borrower
and the Lender of any such instructions, requests, confirmations and orders
involves the possibility of errors, omissions,

 

23



--------------------------------------------------------------------------------

mistakes and discrepancies. The Borrower hereby assumes all risk of loss arising
out of: (i) the Lender’s acceptance, reliance on, compliance with or observation
of any such instructions, requests, confirmations or orders that Lender, in good
faith, believes are genuine; and (ii) any such errors, omissions, mistakes and
discrepancies, except those caused by the Lender’s gross negligence or willful
misconduct. Borrower agrees to indemnify Lender and to hold Lender harmless for
and from all claims, demands, suits, actions, judgments, decrees, losses or
damages, including attorneys fees and expenses, that Lender may incur as a
result of the foregoing events or occurrences for which the Borrower has assumed
the risk of loss.

ARTICLE 4. SECURITY.

4.1 Grant of Security Interest. As security for (i) the payment of the Loan, and
any other extensions of credit, loans, Letters of Credit or other financial
accommodations now or hereafter made by the Lender for the benefit of the
Borrower, (ii) the performance of the Borrower’s obligations under or in
connection with any interest rate swap agreement as defined in 11 U.S.C. § 101
by and between the Borrower and the Lender or any Affiliate of the Lender
(whether absolute or contingent and whether now or hereafter becoming due or
owing), and (iii) any other liability or obligation of Borrower to Lender
whether now or hereafter existing, of every kind and description, whether or not
evidenced by notes or other instruments, and whether or not such liability or
obligations are direct or indirect, fixed or contingent, liquidated or
unliquidated, the Borrower hereby grants to the Lender a security interest in
the Collateral. In addition, except as provided by law, Borrower grants to
Lender a security interest in all deposit accounts and investment accounts of
Borrower with any of Lender’s Affiliates. Proceeds of the Collateral shall be
allocated pari passu among the Loan and any outstanding interest rate swap
agreements. The Borrower further agrees that the Lender shall have in respect of
the Collateral all of the rights and remedies of a secured party under the
Uniform Commercial Code, other applicable law and this Agreement. The Borrower
covenants and agrees to execute and deliver, and hereby authorizes Lender to
prepare and file with the financing statement records for such jurisdictions as
Lender deems appropriate, such financing statements and other instruments and
filings or perform any and all acts as are necessary in the opinion of the
Lender to perfect, maintain and protect the security interest hereby granted.
The Borrower shall not dispose of the Collateral, or any part thereof, other
than in the ordinary course of its business or as otherwise may be permitted by
this Agreement.

4.2 Covenants Regarding Inventory and Equipment. With regard to Collateral that
constitutes Inventory or equipment, the Borrower further covenants as follows:

a. The Lender’s security interest shall extend and attach to Inventory which is
presently in existence and is owned by the Borrower or in which the Borrower
purchases or acquires an interest at any time and from time to time in the
future, whether such Inventory is in transit or in the Borrower’s constructive,
actual or exclusive occupancy or possession or not, and wherever the same may be
located, including, without limitation, all Inventory which may be located at
the premises of the Borrower or upon the premises of any carriers, forwarding
agents, truckers, warehousemen, vendors, selling agents, finishers, convertors
or other third parties who may have possession of the Inventory.

 

24



--------------------------------------------------------------------------------

b. Upon sale, exchange, lease or disposition of the Inventory or equipment, the
security interest of the Lender shall without break in continuity and without
further formality or act continue in and attach to all cash and non-cash
proceeds of such sale, exchange, lease or disposition, including Inventory
returned or rejected by customers or repossessed by either the Borrower or the
Lender. As to any such sale, exchange, lease or disposition, the Lender shall
have all of the rights of an unpaid seller, including stoppage in transit,
replevin, detinue and reclamation.

4.3 Covenants Regarding BOA Investments. The following supplemental covenants
and agreements are in addition to the covenants and agreements otherwise set
forth in this Agreement with respect to Investment Property:

a. Voting rights. So long as no Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise all voting rights and other
consensual rights pertaining to the BOA Investments; provided, however, that
Borrower will not cast any vote, give any consent, waiver or ratification, or
take or fail to take any action, in any manner, that would, or could reasonably
be expected to, violate or be inconsistent with any of the terms of this
Agreement, or any of the other Loan Documents or have the effect of impairing
the positions or interests of Lender.

b. Dividends and Distributions. So long as no Event of Default shall have
occurred and be continuing (or would occur as a result thereof), and except as
provided otherwise in this Agreement or in any of the other Loan Documents, all
interest, income, dividends, distributions and other amounts payable in cash in
respect of the BOA Investments may be paid to, collected by, used, distributed
and retained by Borrower; provided, however, that all such income, dividends,
distributions and other amounts shall, at all times after the occurrence and
during the continuance of an Event of Default, be paid to Lender and retained by
it as a part of the Collateral (except to the extent applied upon receipt to the
repayment of the amounts owing under the Revolving Note, this Agreement and/or
the other Loan Documents). Lender shall also be entitled at all times (whether
or not during the continuance of an Event of Default) to receive directly, and
to retain as part of the Collateral, (i) all interest, income, dividends,
distributions or other amounts paid or payable in cash or other property in
respect of any of the BOA Investments in connection with the dissolution,
liquidation, recapitalization or reclassification of the capital of the
applicable issuer to the extent representing an extraordinary liquidating or
other distribution in return of capital, (ii) all additional BOA Investments or
other securities or property (other than cash) paid or payable or distributed or
distributable in respect of any of the BOA Investments in connection with any
noncash dividend, distribution, return of capital, spin-off, stock split,
split-up, reclassification, combination of shares or interests or similar
rearrangement, and (iii) without affecting any restrictions against such actions
contained elsewhere in this Agreement or in any of the other Loan Documents, all
additional BOA Investments or other securities or property

 

25



--------------------------------------------------------------------------------

(including cash) paid or payable or distributed or distributable in respect of
any of the BOA Investments in connection with any consolidation, merger,
exchange of securities, liquidation or other reorganization. All interest,
income, dividends, distributions or other amounts that are received by Borrower
in violation of the provisions of this Section shall be received in trust for
the benefit of Lender, shall be segregated from other property or funds of
Borrower, and shall be forthwith delivered to Lender as Collateral in the same
form as so received (with any necessary endorsements).

c. Delivery of Certificates and Filings. To perfect the Lender’s lien on and
security interest in the BOA Investments and other Investment Property which is
part of the Collateral, Borrower shall immediately deliver to Lender (or its
Affiliates, including without limitation, Bank of America Securities, LLC) the
original of all certificates or other instruments evidencing all or any part of
the Collateral, which shall be retained by Lender until this Agreement is
terminated. Borrower’s failure to so deliver such certificates or instruments
shall constitute an Event of Default under this Agreement. In addition to the
delivery of such certificates and instruments, Borrower agrees that Lender may
file and record UCC financing statements in order to perfect Lender’s lien on
and security interest in the BOA Investments and other Investment Property of
Borrower. Borrower shall also execute such documents as Lender may request in
order to perfect or maintain the perfection of Lender’s lien on and security
interest in the BOA Investments and other Investment Property of Borrower.
Borrower hereby agrees to pay the cost of filing all financing statements
authorized or required hereunder in all public offices wherever the Lender deems
filing to be necessary or desirable. Borrower hereby authorizes Lender to
prepare and file with the financing records for such jurisdictions as Lender
deems appropriate, such financing statements, amendments thereto and
continuations thereof and other documents pursuant to the UCC and otherwise, and
to take such other action and perform such other acts, as are necessary, in the
sole and absolute opinion of the Lender, to perfect and maintain the perfection
and first lien priority and security interests granted hereunder.

d. Control Agreements. With respect to securities held in the BOA Collateral
Accounts, Borrower shall deliver to Lender a Control Agreement, signed by the
Borrower and Bank of America Securities, LLC, at which the BOA Collateral
Accounts is to be established, under which Bank of America Securities, LLC shall
agree to comply with all notifications originated by the Lender that Bank of
America Securities, LLC receives directing it to transfer or redeem any property
in the BOA Collateral Accounts without further consent by the Borrower and under
which Bank of America Securities, LLC subordinates to the Lender any security
interest, lien or right of setoff that Bank of America Securities, LLC may now
or hereafter have against the BOA Collateral Accounts or property in the account
(except Bank of America Securities, LLC’s lien for normal commissions and fees).

e. Further Assurances; Power of Attorney. (i) Borrower hereby agrees to do such
further acts and things and to execute and deliver to Lender such additional
conveyances, assignments, agreements and instruments as Lender may require or
deem advisable to perfect, establish, confirm and maintain the security interest
and first priority lien provided for herein, to

 

26



--------------------------------------------------------------------------------

carry out the purposes of this Agreement or to further assure and confirm unto
Lender its rights, powers and remedies hereunder, in each case at Borrower’s own
expense. Borrower hereby ratifies and approves all financing statements naming
Lender as secured party and Borrower as debtor with respect to the Collateral
(and any amendments and continuations with respect to such financing statements)
filed by or on behalf of Lender prior to the date hereof and ratifies and
confirms the authorization of Lender to file such financing statements (and
amendments and continuations, if any). Borrower hereby authorizes Lender to
adopt on behalf of the Borrower any symbol required for authenticating any
electronic filing. In no event shall Borrower at any time file, or permit or
cause to be filed, any termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Lender as
secured party and Borrower as debtor, without express prior written
authorization of Lender.

(ii) Borrower hereby irrevocably appoints Lender as its lawful attorney-in-fact,
with full authority in the place and stead of Borrower and in the name of
Borrower, Lender or otherwise, and with full power of substitution in the
premises (which power of attorney, being coupled with an interest, is
irrevocable for so long as this Agreement shall be in effect), exercisable from
time to time in Lender’s discretion after the occurrence and during the
continuance of an Event of Default (except for the actions described in clause
(E) below which may be taken by Lender without regard to whether an Event of
Default has occurred) to allow Lender to take any action and to execute any
instruments that Lender may reasonably deem necessary or advisable to accomplish
the purpose of this Agreement, including, without limitation:

(A) to ask, demand, collect, sue for, recover, compound, received and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the BOA Investments;

(B) to receive, endorse and collect any checks, drafts, instruments, chattel
paper and other orders for the payment of money made payable to Borrower
representing any interest, income, dividend, distribution or other amount
payable in respect of any of the BOA Investments and to give full discharge for
the same;

(C) to file any claims or take any action or institute any proceedings that
Lender may deem necessary or advisable for the collection of any of the BOA
Investments or otherwise to enforce the rights of Lender with respect to any of
the BOA Investments;

(D) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with any and all of the BOA Investments as fully and
completely as though Lender were the absolute owner of the BOA Investments for
all purposes, and to do from time to time, at Lender’s option and the Borrower’s
expense, all other acts and things deemed necessary by Lender to protect,
preserve or realize upon the BOA Investments and to more completely carry out
the purposes of this Agreement; and

 

27



--------------------------------------------------------------------------------

(E) To sign the name of Borrower on any financing statement, continuation
statement, notice or other similar document that, in Lender’s opinion, should be
made or filed in order to perfect or continue to perfect the security interest
granted under this Agreement;

(iii) If Borrower fails to perform any covenant or agreement set forth in this
Section 4.3 within ten (10) days after written request to do so by Lender
(provided that no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default or if the
Collateral is of a type or nature which could readily decline in value during
such ten (10) day period), Lender may itself perform, or cause the performance
of, such covenant or agreement and may take any other action that it deems
necessary and appropriate for the maintenance and preservation of the Collateral
or its security interest therein, and the expenses so incurred in connection
therewith shall be payable by Borrower, on demand by Lender.

4.4 Certain Rights of the Lender. The Lender shall have the right, but not the
obligation, (i) to pay any taxes or levies on the Collateral or any costs to
repair or to preserve the Collateral; and (ii) to cure any defaults by Borrower
on contracts by the Borrower intended to give rise to Accounts. Such payments
and the costs of curing such defaults shall constitute Advances under the
Revolving Note and shall be secured pursuant to this Agreement, irrespective of
whether the Borrower would then be entitled to such Advances under this
Agreement.

4.5 Financing Statements; Possession of Collateral by Lender; Control. At the
request of the Lender, Borrower will execute financing statements, continuation
statements and other documents with respect to the Collateral pursuant to the
Uniform Commercial Code or otherwise, in form satisfactory to the Lender, and
Borrower will pay the cost of filing the same in all public offices wherever the
Lender deems filing to be necessary or desirable. Borrower agrees that a carbon,
photographic, photostatic or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement, provided however,
that it shall not limit the obligations of Borrower as previously set forth
herein. Borrower grants the Lender the right, and hereby authorizes Lender, at
the Lender’s option, to file any or all such financing statements, continuation
statements and other documents pursuant to the UCC and otherwise, without
Borrower’s signature, and irrevocably appoints the Lender as Borrower’s
attorney-in-fact to execute any such statements and documents in Borrower’s name
and to perform all other acts which the Lender deems appropriate to perfect and
to continue the security interests conferred by this Agreement. Borrower
authorizes the Lender to use the collateral description “all assets” or “all
personal property” or such other descriptions of the Collateral as Lender shall
determine to perfect Lender’s security interest in the Collateral.

In addition, upon request of Lender, Borrower shall immediately deliver to
Lender, or authorize and direct any and all Persons in possession of Collateral,
to immediately deliver to Lender all Collateral for which Lender requires
possession to perfect its security interest in such Collateral, properly
endorsed or acknowledged. Furthermore, Borrower shall take all such actions as
may be requested by Lender to allow Lender to exercise control over any
Collateral for such purpose of allowing Lender to perfect its security interest
in Collateral, which Collateral may include deposit accounts,

 

28



--------------------------------------------------------------------------------

Investment Property, letter-of-credit rights and electronic chattel paper. At
Lender’s request, Borrower shall execute and deliver to Lender, and have any
other Persons in possession or control of Collateral, execute and deliver to
Lender, control or other agreements, in form and substance satisfactory to
Lender.

4.6 Records of Collateral; Information. Borrower at all times will maintain
accurate books and records covering the Collateral. Borrower hereby grants the
Lender the right to audit the books and records of Borrower relating to
Collateral at any time and from time to time. Borrower shall (i) promptly
furnish the Lender with any information with respect to Collateral requested by
Lender; (ii) allow the Lender or its representatives to inspect the Collateral
during normal business hours upon forty eight (48) hours prior notice or such
shorter notice (including no notice at all) which shall be reasonable under the
circumstances, such inspection rights to be provided regardless of where such
Collateral may be located or in whose possession such Collateral may be, and to
inspect and copy, or furnish the Lender or its representatives with copies of
all records relating to the Collateral; (iii) furnish the Lender or its
representatives such information as the Lender may request to identify the
Collateral, at the time and in the form requested by Lender; and (iv) deliver
upon request to Lender shipping and delivery receipts evidencing the shipment of
goods and invoices evidencing the receipt of the Collateral and payment for the
Collateral.

4.7 No Release. No injury to the Collateral, loss or destruction of the
Collateral, failure to perfect or to continue the perfection of Lender’s
security interest in the Collateral, or release of Lender’s security interest in
the Collateral or any part thereof (except as may be permitted under the terms
of this Agreement) shall relieve Borrower of any obligation under this Agreement
or under any of the other Loan Documents. Borrower expressly waives all defenses
based on suretyship or impairment of collateral, and shall not be released or
discharged of any obligation under the Loan Documents, in whole or in part, by
Lender’s failure to protect or preserve the Collateral. No Person (other than
Lender), in deciding to enter into this Loan Agreement, has relied on the
execution of this Loan Agreement or the granting of a security interest in
Collateral by any other Person. Each Person comprised by the term “Borrower”
waives notice of any change in financial condition of any Person liable for the
Loan or any part thereof, and agrees that maturity of the Loan or any part
thereof may be accelerated, extended or renewed one or more times by Lender in
its discretion, without notice to the Person and without affecting Lender’s
security interest in the Collateral. Lender shall not be required to bring any
action against any other Person or to resort to any other security or to any
balance of any deposit account as a condition of enforcing its rights against
any of the Collateral.

4.8 Indemnification; Risk of Loss. In any suit, proceeding or action brought by
or against the Lender relating to the Collateral, the Borrower will defend,
indemnify and keep the Lender harmless from and against all expense, loss or
damage (including reasonable attorneys’ fees) suffered by reason of any defense,
set-off, counterclaim, recoupment or reduction of liability whatsoever of
account debtor or other obligor of the Borrower. The foregoing obligation of the
Borrower to indemnify the Lender shall survive the payment of the Loan and the
termination of this Agreement, but shall not extend to any suit, proceeding or
action arising out of the Lender’s gross negligence or willful misconduct.

 

29



--------------------------------------------------------------------------------

In addition, the risk of any loss or damage associated with the Collateral,
including without limitation, any Collateral in the possession of Lender shall
be borne by the Borrower; provided, that Lender shall be responsible for any
loss resulting from Lender’s gross negligence or willful misconduct. In the
event that Lender is in possession of Collateral, (a) Borrower shall be liable
to Lender and shall pay to Lender, upon demand, all reasonable expenses,
including the cost of insurance and payment of taxes or other charges, incurred
in the custody, preservation, use or operation of the Collateral, and all such
expenses shall be secured by the Collateral; and (b) Lender may use and operate
the Collateral, as determined in its sole and absolute discretion, (i) to
preserve the Collateral or its value, (ii) as permitted by an order of a court
having competent jurisdiction, or (iii) as otherwise set forth herein or as
previously or hereafter agreed to by Borrower. Notwithstanding anything in this
Agreement to the contrary, Lender shall have no duty and be under no obligation
to collect any income accruing on the Collateral or to preserve any rights
relating to the Collateral.

ARTICLE 5. BORROWER’S REPRESENTATIONS AND WARRANTIES.

To induce the Lender to enter into this Agreement and to extend the Revolving
Loan to Borrower, Borrower makes the following representations and warranties to
the Lender. These representations and warranties are continuing, and each
request for an Advance shall be deemed to be an affirmation of these
representations and warranties as of the later of (a) the date of such request,
or (b) the date of the Advance made with respect to such request.

5.1 Corporate Authority; Subsidiaries. Varsity Group Inc. (i) is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, (ii) is qualified to do business as a foreign corporation and
is in good standing in all jurisdictions where its activities or ownership of
property require such qualification, except where the failure to be so qualified
would not have a Material Adverse Effect, or would not adversely impact,
restrict or delay the ability or right of Borrower or Lender to take immediate
possession of, liquidate or collect any of the Collateral, and (iii) has the
full and unrestricted power and authority, corporate and otherwise, to own,
operate and lease its properties, to carry on its business as currently
conducted, to execute and deliver and perform the Loan Documents, to incur the
obligations provided for herein and therein, and to perform the transactions
contemplated hereby and thereby (including without limitation, the creation of
the lien and security interest in favor of the Lender in the Collateral, the
Assignments and any other Collateral required by this Agreement), all of which
have been duly and validly authorized by all proper and necessary action (all of
which actions are in full force and effect). Varsity Group Inc. has no
subsidiaries other than those previously disclosed in writing to the Lender.
Varsity Group Inc. maintains its chief executive office at the following
location:

Varsity Group Inc.

1300 19th Street, NW

Washington, D.C. 20036-5854

 

30



--------------------------------------------------------------------------------

5.2 Limited Liability Company Authority; Subsidiaries. Campus Outfitters Group,
LLC (i) is a limited liability company duly formed and organized, validly
existing, and in good standing under the laws of the State of Delaware, (ii) is
qualified to do business as a foreign limited liability company and is in good
standing in all jurisdictions where its activities or ownership of property
require such qualification, except where the failure to be so qualified would
not have a Material Adverse Effect, or would not adversely impact, restrict or
delay the ability or right of Borrower or Lender to take immediate possession
of, liquidate or collect any of the Collateral, and (iii) has the full and
unrestricted power and authority, limited liability company and otherwise, to
own, operate and lease its properties, to carry on its business as currently
conducted, to execute and deliver and perform the Loan Documents, to incur the
obligations provided for herein and therein, and to perform the transactions
contemplated hereby and thereby (including without limitation, the creation of
the lien and security interest in favor of the Lender in the Collateral, the
Assignments and any other Collateral required by this Agreement), all of which
have been duly and validly authorized by all proper and necessary action (all of
which actions are in full force and effect). Campus Outfitters Group, LLC has no
subsidiaries other than those previously disclosed in writing to the Lender.
Campus Outfitters Group, LLC maintains its chief executive office at the
following location:

Campus Outfitters Group, LLC

c/o Varsity Group Inc.

1300 19th Street, NW

Washington, D.C. 20036-5854

5.3 Limited Liability Company Authority; Subsidiaries. VarsityBooks.com, LLC
(i) is a limited liability company duly formed and organized, validly existing,
and in good standing under the laws of the State of Delaware, (ii) is qualified
to do business as a foreign limited liability company and is in good standing in
all jurisdictions where its activities or ownership of property require such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect, or would not adversely impact, restrict or delay the
ability or right of Borrower or Lender to take immediate possession of,
liquidate or collect any of the Collateral, and (iii) has the full and
unrestricted power and authority, limited liability company and otherwise, to
own, operate and lease its properties, to carry on its business as currently
conducted, to execute and deliver and perform the Loan Documents, to incur the
obligations provided for herein and therein, and to perform the transactions
contemplated hereby and thereby (including without limitation, the creation of
the lien and security interest in favor of the Lender in the Collateral, the
Assignments and any other Collateral required by this Agreement), all of which
have been duly and validly authorized by all proper and necessary action (all of
which actions are in full force and effect). VarsityBooks.com, LLC has no
subsidiaries other than Campus Textbooks, LLC, a Maryland limited liability
company, and those other subsidiaries (if any) previously disclosed in writing
to the Lender. VarsityBooks.com, LLC maintains its chief executive office at the
following location:

VarsityBooks.com, LLC

c/o Varsity Group Inc.

1300 19th Street, NW

Washington, D.C. 20036-5854

 

31



--------------------------------------------------------------------------------

5.4 Approvals. Varsity Group Inc. has provided Lender with a true and accurate
certificate of a Resolution of the Borrower’s Board of Directors authorizing the
loan transactions contemplated by this Agreement, and Campus Outfitters Group,
LLC and VarsityBooks.com, LLC have provided Lender with a true and accurate
certificate of a Resolution of the Sole Member for each company authorizing the
loan transactions contemplated by this Agreement. No further approval, consent
or other action by the stockholders, members and/or managers of Borrower, by any
governmental authority or by any other Person is or will be necessary to permit
the valid execution, delivery or performance by Borrower of this Agreement or
any of the other Loan Documents.

5.5 Binding Effect, No Violations. Each of the Loan Documents, upon its
execution and delivery, will constitute a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms. The
execution, delivery and performance of the Loan Documents will not (i) violate,
conflict with or constitute a default (with due notice, lapse of time or both)
under any law, regulation, order or any other requirement of any court,
tribunal, arbitrator or governmental authority, any terms of the Articles or
Certificate of Incorporation or Bylaws of Varsity Group Inc., Articles of
Organization or Operating Agreements of Campus Outfitters Group, LLC or
VarsityBooks.com, LLC, or any contract, agreement or other arrangement binding
upon or affecting Borrower or any of its properties, or (ii) result in the
creation, imposition or acceleration of any indebtedness or any Encumbrance of
any nature upon, or with respect to, Borrower or any of its properties, except
such Encumbrances in favor of Lender or as otherwise permitted under this
Agreement.

5.6 Litigation. Except as set forth in Schedule 5.4 attached hereto and made a
part hereof, there is no claim, litigation, proceeding or investigation pending
or threatened in writing against Borrower, its properties or business, this
Agreement, any of the other Loan Documents, or any of the transactions
contemplated hereby or thereby, before or by any court, tribunal, arbitrator or
governmental authority, and there is no judgment, liability or award which
reasonably may be expected to result in a Material Adverse Effect. Borrower is
not in default with respect to any judgment, order, writ, injunction, decree,
rule, award or regulation of any court, governmental instrumentality or agency,
commission, board, bureau, arbitrator or arbitration panel.

5.7 Title to and Condition of Assets. The Borrower has good, valid and
marketable title to all of its properties and assets (whether real or personal)
and has the power to transfer its rights and interests in the Collateral, and
there exist no Encumbrances on any of Borrower’s properties or assets, including
without limitation, the Collateral, except such Encumbrances as are in favor of
Lender or are otherwise permitted under this Agreement. All personal property of
Borrower is in good operating condition and repair (reasonable wear and tear
excepted), and is suitable and adequate for the uses for which it is being used.
Upon the execution and delivery of this Agreement, and upon (a) the filing of
financing statements, (b) the Lender’s taking possession of the Collateral,
(c) Lender’s receipt of a satisfactory acknowledgment from a Person in
possession of any Collateral that such Collateral is in the possession of such
Person and is being held for the benefit of Lender,

 

32



--------------------------------------------------------------------------------

and/or (d) Lender obtaining satisfactory control over any of the Collateral
consisting of Investment Property, deposit accounts, letter-of-credit rights or
electronic chattel paper or such other Collateral for which control is required
to perfect a security interest (as control is defined in the UCC), as the case
may be, the Lender will have a good, valid and perfected first priority lien and
security interest in the Collateral, subject to no Encumbrance in favor of any
other Person except as permitted under this Agreement.

5.8 Loan Application. The statements made and the documents delivered by
Borrower to the Lender in connection with its application for the Revolving Loan
and in connection with this Agreement and the other Loan Documents are true,
correct and complete, in all material respects, omit no material facts, are not
misleading, and present fairly the condition (financial or otherwise) of
Borrower. Borrower certifies further that the information set forth in the
Borrower Information Statement attached hereto as Schedule 5.1-1 - 5.1-3 is
true, accurate and complete as of the date of this Agreement.

5.9 No Change. No change in the business, operations, properties or condition
(financial or otherwise) of Borrower, or any other event, has occurred since the
date of the most recent financial statements submitted to the Lender by
Borrower, which change would have a material adverse effect on the ability of
Borrower to perform or comply with all terms, conditions and agreements to be
performed or complied with by Borrower under this Agreement or under any of the
other Loan Documents, or to perform the transactions contemplated by this
Agreement or the other Loan Documents.

5.10 Taxes. Borrower has timely filed all tax returns and reports required by
any governmental authority to be filed by Borrower, and such returns and reports
are true and correct. Borrower has paid all taxes, assessments and other
government charges imposed upon it or its income, profits or properties, or upon
any part thereof, other than (1) those not presently due and payable without
penalty or interest, and (2) those set forth in Schedule 5.10 attached hereto.
Borrower has timely filed all claims for refunds to which Borrower is entitled.
The amounts reserved as a liability for income and other taxes payable in the
most recent financial statements of Borrower provided to the Lender are
sufficient for the payment of all unpaid federal, state, county and local
income, excise, property and other taxes, whether or not disputed, of Borrower
accrued for or applicable to the period and on the dates of such financial
statements and all years and periods prior thereto, and for which Borrower may
be liable in its own right or as a transferee of the assets of, or as successor
to, any other Person.

5.11 No Default. No Event of Default, and no event or default which with notice,
lapse of time or other condition would constitute an Event of Default, has
occurred and is continuing.

5.12 Compliance with Laws, Governance Documents and Agreements. Borrower has
complied and is in full compliance with all applicable laws, ordinances, rules,
regulations, orders and other requirements of any governmental authority or
arbitrator, and with all terms and conditions of its Governance Documents, and
with each material agreement binding upon or affecting Borrower or

 

33



--------------------------------------------------------------------------------

any of its properties. Borrower is not in default with respect to any
Consolidated Debt. Without limiting the generality of the foregoing, Borrower
represents to Lender that: (1) Borrower has previously disclosed to Lender all
of Borrower’s activities that involve the use, manufacturing, storage, disposal,
emission, discharge, generation or transportation of Hazardous Wastes, Toxic
Substances or other materials regulated by Environmental Laws; (2) Borrower has
complied and is in full compliance with all Environmental Laws; (3) Borrower
maintains in full force and effect all permits required by Environmental Laws;
and (4) there exists no pending or threatened litigation, order, ruling, notice
or investigation regarding the Borrower’s use, manufacturing, storage, disposal,
emission, discharge, generation or transportation of Hazardous Wastes or Toxic
Substances or regarding any violation or alleged violation of any Environmental
Laws.

5.13 Licenses and Contracts. All franchises, licenses, trademarks, trade names,
copyrights, patents, permits, certificates, consents, approvals, authorizations,
agreements and contracts necessary to operate Borrower’s business as it
currently is being operated and to own or lease Borrower’s property have been
obtained, are in effect, have been complied with in all material respects by
Borrower, and except as set forth in Schedule 5.13 attached hereto, are fully
assignable to the Lender for the purpose of securing the Loan. Borrower has no
knowledge and has not received any notice to the effect that any product it
manufactures or sells, or any service it renders, or any process, method,
know-how, trade secret, part or material it employs in the manufacture of any
product it makes or sells or any service it renders, or the marketing or use by
it or another of any such product or service, may infringe any trademark, trade
name, copyright, patent, trade secret or legally protected right of any other
Person.

5.14 Intellectual Property. The Borrower owns all right, title and interest in
and to all Intellectual Property used in and material to the operation of its
business or, for such Intellectual Property that is not owned, possesses
adequate licenses or other legally enforceable rights to use the same. To the
Borrower’s information, knowledge and belief, no valid basis exists upon which a
claim adversely affecting any such Intellectual Property may be asserted against
the Borrower or any subsidiary. To the best knowledge of the Borrower, no Person
is infringing upon the Intellectual Property used by the Borrower or any
subsidiary necessary to the operation of their respective businesses. The
Borrower has taken appropriate steps to protect the secrecy, confidentiality and
value of its and all subsidiaries’ rights in and to such Intellectual Property
and to prevent others from using such Intellectual Property without consent.

5.15 Disclosure. No representation or warranty of Borrower contained in this
Agreement or any of the Loan Documents and no written statement of fact
furnished or to be furnished by Borrower to the Lender pursuant to this
Agreement or any of the Loan Documents, when viewed together, contains or will
contain any untrue statement of a fact material to the financial condition of
Borrower, or omits or will omit to state any material fact necessary in order to
make the statements contained herein or therein, or furnished herewith or
therewith, not misleading, in light of the circumstances in which such
representation, warranty or statement was made.

 

34



--------------------------------------------------------------------------------

5.16 Name Change; Merger; Acquisition. As of the date of this Agreement, except
as shown in Schedule 5.1-1-5.1-3 attached hereto and made a part hereof, during
the five years immediately preceding the date of this Agreement, Borrower has
not changed its name, or been the surviving entity in a merger or acquired any
business.

5.17 Payment of Employees and Subcontractors. Borrower is not in default with
regard to the payment of any employee or subcontractor.

5.18 ERISA Borrower is in compliance with Borrower’s obligations under ERISA.
Without limiting the generality of the foregoing:

a. during the five-year period prior to the date on which this representation is
made or deemed made: (i) no Termination Event has occurred, and, to the best of
the Borrower’s knowledge, no event or condition has occurred or exists as a
result of which any Termination Event could reasonably be expected to occur,
with respect to any Plan; (ii) no “accumulated funding deficiency,” as such term
is defined in Section 302 of ERISA and Section 412 of the Code, whether or not
waived, has occurred with respect to any Plan; (iii) each Plan has been
maintained, operated and funded in compliance with its own terms and in material
compliance with the provisions of ERISA, the Code, and any other applicable
federal or state laws; and (iv) no lien in favor of the PBGC or a Plan has
arisen or is reasonably likely to arise on account of any Plan;

b. the actuarial present value of all “benefit liabilities” under each Single
Employer Plan (determined within the meaning of Section 401(a)(2) of the Code,
utilizing the actuarial assumptions used to fund such Plans), whether or not
vested, did not, as of the last annual valuation date prior to the date on which
this representation is made or deemed made, exceed the current value of the
assets of such Plan allocable to such accrued liabilities;

c. neither the Borrower nor any of its subsidiaries nor any ERISA Affiliate has
incurred, or, to the best of the Borrower’s knowledge, are reasonably expected
to incur any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. Neither the Borrower, any of its subsidiaries nor any
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Borrower, reasonably expected to be in reorganization,
insolvent or terminated; and

d. no prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Borrower or any of
its subsidiaries or any ERISA Affiliate to any liability under Sections 406,
409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Borrower or any of its
subsidiaries or any ERISA Affiliate has agreed or is required to indemnify any
Person against any such liability.

 

35



--------------------------------------------------------------------------------

5.19 Government Contracts. Borrower is not party to any contract or agreement
with the Government to provide goods or services to the Government; accordingly,
there does not exist any Government Contract between Borrower and the
Government, nor does there exist any Government Account.

ARTICLE 6. BORROWER’S AFFIRMATIVE COVENANTS.

Until all obligations of Borrower under this Agreement and the other Loan
Documents are paid in full and performed, Borrower covenants and agrees that it
shall:

6.1 Payment of Revolving Loan and Equipment Loan. Make the payments on the
Revolving Loan at the times and places and in the manners specified in the
Revolving Note, respectively.

6.2 Corporate/Limited Liability Company Existence. Preserve, maintain and keep
in full force and effect its corporate and/or limited liability company
existence (as applicable) and good standing in the jurisdiction of its
incorporation or formation (as applicable).

6.3 Corporate/Limited Liability Company Rights and Franchises; Qualification;
Orderly Conduct of Business. Preserve, maintain and keep in full force and
effect all franchises, licenses, permits, certificates, consents, approvals and
authorizations necessary to the operation of Borrower’s business as it currently
is being conducted including any extensions thereof not otherwise prohibited
under this Agreement or the other Loan Documents, whether now existing or
hereafter granted to or obtained by Borrower; qualify and remain qualified as a
foreign corporation or limited liability company (as applicable) in each
jurisdiction in which such qualification is necessary in view of its activities
and ownership of property; continue to engage in a business of the same general
type as now conducted by it.

6.4 Taxes, Charges and Obligations. Pay and discharge, when due, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profits, properties or any part thereof, prior to the date on which
penalties attach thereto, as well as all claims which, if unpaid, might become
an Encumbrance upon any properties of Borrower. Furthermore, Borrower shall pay,
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all of the indebtedness and other obligations of
whatever nature of Borrower; provided however, Borrower shall not be required to
pay any tax, assessment, charge, levy, claim, indebtedness or obligation so long
as (i) the validity thereof is being contested by Borrower in good faith and by
proper proceedings, (ii) Borrower sets aside on its books adequate reserves
therefor, and (iii) in the case where any such tax, assessment, charge, claim or
levy might become an Encumbrance upon any item of the Collateral or any part
thereof, Borrower makes arrangements acceptable to the Lender to secure the
payment thereof.

6.5 Maintenance of Property. Preserve and keep all property used or useful and
necessary in its business, including without limitation, the Collateral, in
reasonably good repair, working order and condition (ordinary wear and tear
excepted), and from time to time make all necessary or desirable repairs,
renewals and replacements thereof.

 

36



--------------------------------------------------------------------------------

6.6 Insurance. Maintain and keep in full force and effect, with financially
sound and reputable insurance companies reasonably acceptable to the Lender,
insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Borrower operates (but in any event, casualty
insurance covering the Borrower’s tangible personal property and real estate for
their full replacement value and comprehensive public liability insurance
coverage with limits of not less than $2,000,000.00 for any one occurrence and
$5,000,000.00 for the aggregate of all occurrences during a policy period of no
more than one (1) year), all such insurance policies to be in form and substance
satisfactory to the Lender. If requested by the Lender, Borrower shall also
procure, maintain and keep in full force and effect business interruption
insurance in an amount, in form and issued by companies acceptable to the Lender
in all respects. All liability insurance policies shall name the Lender as an
additional insured, and all casualty insurance or business interruption
insurance policies shall name Lender as the loss lender payee. All insurance
policies shall prohibit cancellation (including cancellation for nonpayment of
premium) or reduction of coverage except with thirty (30) days’ prior written
notice to and consent of the Lender. At least thirty (30) days prior to the
expiration date of each and every insurance policy required by this Agreement,
Borrower shall obtain and deliver to the Lender a renewal or substitution policy
in form and substance satisfactory to the Lender.

6.7 Contract Obligations. Perform in accordance with its terms every contract,
agreement, obligation or other arrangement to which Borrower is a party or by
which it or any of its property is bound, except to the extent that the contract
or agreement is inconsistent with this Agreement. In the event that any default
or performance deficiency occurs, Borrower shall notify the Lender promptly in
writing.

6.8 Compliance with Laws; Governance Documents. Comply with all applicable laws,
regulations, orders and other requirements of any court, tribunal, arbitrator or
governmental authority, non-compliance with which would have a Material Adverse
Effect. Borrower will also take all necessary actions to remain in full
compliance with its Governance Documents. Should Borrower be deemed by any
governmental authority or deem itself to be in violation of any relevant law,
ordinance, rule, regulation, orders or other requirement or any Governance
Document, Borrower shall notify the Lender promptly of such violation and take
all necessary remedial actions. Without limiting the generality of the
foregoing, Borrower shall: (1) comply strictly and in all respects with all
Environmental Laws affecting the Borrower or its property; (2) promptly forward
to the Lender copies of all orders, notices, permits, applications or other
written communications and reports finding or alleging that Borrower or its
property does not comply with any of the Environmental Laws; (3) promptly
provide a proposed response action, or plan with respect to any failure to
comply with Environmental Laws; and (4) defend the Lender, indemnify the Lender,
and hold the Lender harmless from and against any claims, demands, suits,
actions, judgements, decrees, losses or damages, including attorneys’ fees,
arising out of the failure of Borrower or any of its properties to comply with
any of the Environmental Laws.

 

37



--------------------------------------------------------------------------------

6.9 Books and Records. Keep and maintain at its chief executive offices adequate
and proper records and books of account, in which complete entries are made in
accordance with GAAP, consistently applied, and in accordance with all laws,
regulations, orders and other requirements of any court, tribunal, arbitrator or
governmental authority, reflecting all financial and other transactions of
Borrower normally and customarily included in records and books of account of
companies engaged in the same or similar businesses and activities as Borrower.

6.10 Access to Borrower’s Properties, Books and Records. Permit the Lender and
any agents or representatives thereof to visit and inspect the Borrower’s
properties and to conduct a field examination in order to examine and make
abstracts from any of Borrower’s books and records during normal business hours
upon forty eight (48) hours prior written notice (or such shorter notice as
Lender may determine necessary in light of the circumstances), as often as the
Lender or such agents or representatives may desire, and to discuss the
business, operations, properties and condition (financial and otherwise) of
Borrower with any of the officers, directors, agents or representatives
(including without limitation, the independent certified public accountants) of
Borrower. Provided no Event of Default has occurred, Borrower shall be
responsible for the costs of up to two field examinations per calendar year,
payable upon demand by Lender. Borrower shall be responsible for the costs of
all field examinations conducted upon the occurrence of an Event of Default
which remains uncured at the time of such field examinations (also payable on
demand by Lender). Lender shall have the right, based on the results of any
field examination and as otherwise determined in Lender’s sole discretion, to
make adjustments to the borrowing base requirements (including, without
limitation, eligibility and advance rates), the type and frequency of reporting
required, and the frequency of required subsequent field examinations.

6.11 Financial and Other Statements. Furnish to the Lender the following
statements, which must be satisfactory to the Lender in form and substance, at
the times and in the manner specified below:

a. Annual Financial Statements. As soon as available, but in no event more than
one hundred twenty (120) days after the close of each of the Borrower’s fiscal
years, consolidated audited financial statements for that year, stating the
consolidated financial condition of Varsity Group Inc and its subsidiaries. The
financial statements shall be prepared in accordance with GAAP and audited by
PricewaterhouseCoopers LLP or such other independent certified public accountant
of national standing, deemed reasonably acceptable to Lender, in accordance with
GAAS. The financial statements must be acceptable to Lender in form and
substance, and shall contain such detail as Lender may require. The financial
statements shall include a consolidated balance sheet as of the end of such
fiscal year, a profit and loss statement and a cash flow statement. Borrower
shall provide a fully executed and completed Compliance Certificate with the
audited financial statements to be provided as set forth above. Upon request of
Lender, Borrower shall also provide an unaudited consolidating balance sheet for
Varsity Group Inc and its subsidiaries.

 

38



--------------------------------------------------------------------------------

b. Management Letters. Promptly upon receipt thereof, copies of any reports
submitted to the Borrower by independent certified public accountants in
connection with examination of the financial statements of the Borrower made by
such accountants.

c. Quarterly Statements and Certificates. As soon as available but in no event
more than fifty (50) days after the close of each of the Borrower’s fiscal
quarters, the Borrower will provide the following, prepared by the officers of
Borrower responsible for preparation of financial statements for Borrower:

1. consolidated balance sheets, profit and loss statements and cash flow
statements of Varsity Group Inc. and its subsidiaries, with supporting
schedules; and

2. fully executed and completed Compliance Certificates.

d. Projections. Borrower shall deliver to the Lender, as soon as available but
in no event more than sixty (60) days after the close of each of Borrower’s
fiscal years, projections of Varsity Group Inc. and its subsidiaries on a
consolidated basis for the subsequent fiscal year of Varsity Group Inc.
including consolidated profit and loss statements, and cash flow statements.

e. Borrowing Base Certificates. Borrower shall submit a fully completed
Borrowing Base Certificate effective as of December 31, 2006 (“December 2006
BBC”), in form and substance satisfactory to Lender, prior to any Advance being
made under this Agreement. Lender shall rely on such Borrowing Base Certificate
for Advances made through April 29, 2007 (unless an updated Borrowing Base
Certificate has been provided earlier than April 29, 2007 for the month ending
March 31, 2007 (“March 2007 BBC”), in which case Lender shall rely on the March
2007 BBC). Thereafter, a Borrowing Base Certificate shall be submitted by
Borrower to Lender not later than thirty (30) days after the end of each month,
stating the Borrowing Base as of the last day of the preceding month, commencing
with the Borrowing Base Certificate due by April 30, 2007 for the month ending
March 31, 2007. Lender shall not be obligated to make the initial Advance or any
further Advances under this Agreement if Lender determines, in its sole
discretion, that (1) the information provided by Borrower in any Borrowing Base
Certificate (or in any of the supporting schedules thereto) is materially
inaccurate, misleading, or incomplete; or (2) a material adverse change has
occurred with respect to the information so provided or with respect to the
condition of Borrower (financial or otherwise). At Lender’s request, the
Borrower shall furnish to the Lender such schedules, certificates, lists,
records, reports, information and documents to enable the Lender to verify the
Borrowing Base.

f. Additional Reports and Information. With reasonable promptness, such
additional information, reports or statements as the Lender may from time to
time request.

g. Compliance Certificate. At such times as set forth in this Agreement or as
may otherwise be requested by Lender, Borrower shall deliver a certificate
signed by a principal financial

 

39



--------------------------------------------------------------------------------

officer of the Borrower stating whether any Event of Default has occurred, or
any event which, upon notice or lapse of time or both, would constitute an Event
of Default. At Lender’s request, the Borrower shall furnish to the Lender such
schedules, certificates, lists, records, reports, information and documents to
enable the Lender to verify the Compliance Certificate.

6.12 Accounts and Inventory Schedules. From time to time as the Lender may
require, Borrower shall deliver to the Lender schedules of all outstanding
Accounts. Such schedules shall be in form and detail satisfactory to the Lender,
shall show the age of such Accounts in intervals not greater than thirty
(30) days, and shall contain such other information and be accompanied by such
supporting documents as the Lender may from time to time prescribe. Borrower
also shall deliver to the Lender copies of Borrower’s invoices, evidences of
shipment or delivery and such other schedules and information as the Lender may
reasonably require.

Borrower shall also deliver, from time to time as the Lender may require,
detailed schedules of Borrower’s inventory. The schedules shall reflect the
Inventory by type, identification number, cost and category (e.g., New
Textbooks, Used Textbooks) and shall state the number of units in each category,
and shall otherwise be in form and substance satisfactory to Lender.

The items to be provided under this Section 6.12 are to be prepared and
delivered to the Lender from time to time solely for its convenience in
maintaining records of the Collateral, and Borrower’s failure to give any of
such items to the Lender shall not affect, terminate, modify or otherwise limit
the Lender’s security interest granted in the Accounts and inventory. Borrower
shall use its best efforts and shall take any and all steps necessary to collect
its Accounts, including without limitation, the filing and pursuit of legal
action in furtherance of said collection efforts, and to sell its Inventory for
fair market value and on commercially reasonable market terms.

6.13 Collateral. Maintain all tangible Collateral in good condition; insure
insurable Collateral for its full replacement cost under an insurance policy
acceptable to Lender that names Lender as loss lender payee; execute, deliver
and file, or cause the execution, delivery and filing of, any and all documents
(including without limitation, financing statements and continuation
statements), necessary or desirable for the Lender to create, perfect, preserve,
validate or otherwise protect a first priority lien and security interest in the
Collateral; maintain, or cause to be maintained, at all times, the Lender’s
first priority lien and security interest in the Collateral; immediately upon
learning thereof, report to the Lender any reclamation, return or repossession
of any goods forming a part of the Collateral, any claim or dispute asserted by
any debtor or other obligor owing an obligation to Borrower, and any other
matters affecting the value or enforceability or collectibility of any of the
Collateral; defend the Collateral against all claims and demands of all Persons
at any time claiming the same or any interest therein adverse to the Lender, and
pay all costs and expenses (including attorneys’ fees and expenses) incurred in
connection with such defense; at Borrower’s sole cost and expense (including
attorneys’ fees and expenses), settle any and all claims, demands and disputes,
and indemnify and protect the Lender against any liability, loss or expenses
arising from any such claims, demands or disputes or out of any such
reclamation, return or repossession of goods forming a part of the Collateral;
however, if the Lender shall so elect, the Lender shall have the right

 

40



--------------------------------------------------------------------------------

at all times to settle, compromise, adjust or litigate all claims and disputes
directly with the Customer or other obligor owing an obligation to Borrower upon
such terms and conditions as the Lender deems advisable, and all costs and
expenses thereof (including attorneys’ fees and expenses) shall be incurred for
the account of Borrower and shall constitute a part of the obligations owed to
the Lender and secured pursuant to this Agreement. The Borrower’s equipment
shall be kept and maintained at the locations set forth in said Schedule 6.13 or
such other locations within the United States of America of which Borrower has
notified Lender, other than equipment used by Borrower in road shows or other
presentations to its Customers in accordance with past business practices.
Borrower shall execute all documents or financing statements and take such
action as Lender may request to assure that Lender’s first priority security
interest in the equipment continues to be perfected under the Uniform Commercial
Code or other applicable laws of the jurisdiction to which the equipment is
moved.

6.14 Financial Covenant; Minimum Tangible Net Worth. Maintain on a consolidated
basis, a minimum Tangible Net Worth, measured each fiscal quarter of Borrower,
as follows:

 

  a. As of June March 31, 2007, a minimum Tangible Net Worth in an amount equal
to the Initial TNW Amount, less $2,750,000.00;

 

  b. As of June 30, 2007, a minimum Tangible Net Worth in an amount equal to the
Initial TNW Amount, less $5,750,000.00;

 

  c. As of September 30, 2007, a minimum Tangible Net Worth in an amount equal
to the Initial TNW Amount, plus $100,000.00;

 

  d. As of December 31, 2007, a minimum Tangible Net Worth in an amount equal to
the Initial TNW Amount, less $1,750,000.00;

 

  e. As of March 31, 2008 and as of each fiscal quarter of Borrower thereafter,
a minimum Tangible Net Worth in an amount equal to the Initial TNW Amount, less
$500,000.00.

Notwithstanding anything herein to the contrary, in the event that the PWC Audit
indicates that the Tangible Net Worth of Borrower as of December 31, 2006 is
less than $12,000,000.00, such condition shall constitute an Event of Default
under this Agreement.

6.15 Financial Covenant; Minimum Aggregate Adjusted Collateral Value. Maintain,
at all times, an Aggregate Adjusted Collateral Value of the BOA Investments in
the BOA Collateral Accounts of not less than Two Million and 00/100 Dollars
($2,000,000.00). If at any time the Aggregate Adjusted Collateral Value of the
BOA Investments is less than $2,000,000.00, Borrower shall, within three
(3) Business Days of the date that the Aggregate Adjusted Collateral Value of
the BOA Investments falls below $2,000,000.00, either (a) pledge, grant a
security interest in and delivery to Lender additional securities so that the
Aggregate Adjusted Collateral Value of the BOA Investments equals or exceeds
$2,000,000.00, or (b) provide cash collateral in an amount such that the
Aggregate Adjusted Collateral Value of the BOA Investments equals or exceeds
$2,000,000.00. Lender shall be under no obligation to permit Advances during any
period of time that the Aggregate Adjusted Collateral Value of the BOA
Investments is less than $2,000,000.00. If an Event of Default

 

41



--------------------------------------------------------------------------------

exists hereunder and the Collateral is declining in value or threatens to
decline speedily in value, Lender shall have no obligation to notify Borrower of
the failure to comply with the covenant set forth in this Section 6.15, nor to
provide Borrower with an opportunity to cure such noncompliance, and in such a
case Borrower agrees that Lender may immediately at Lender’s sole option
(i) declare amounts due under the Revolving Note and/or other Loan Documents to
be immediately due and payable, and/or (ii) sell all or any part of the
Collateral and apply the proceeds of such Collateral to the amounts owing under
the Revolving Note and/or other Loan Documents.

6.16 Notice of Litigation, Default and Loss. Give immediate notice to the Lender
upon the occurrence of any Event of Default or event which with notice or lapse
of time or otherwise would constitute an Event of Default, and of any loss or
damage to any of the Collateral. Borrower also shall give immediate notice to
the Lender of any action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or agency (domestic or foreign), commission,
board, bureau, arbitrator or arbitration panel which, if adversely determined,
could result in a Material Adverse Effect. Immediately upon becoming aware that
the holder of any Consolidated Debt or Encumbrance has given notice or taken any
action with respect to a claimed breach, default or event of default, a written
notice shall be given by Borrower to Lender specifying the notice given or
action taken by such holder and the nature of the claimed breach, default or
event of default by the Borrower thereunder, and the action being taken or
proposed to be taken with respect thereto. Borrower shall also give immediate
notice to Lender of the incurrence by Borrower of any actual or potential
contingent liability, such notice to include, in detail, the basis for and
amount of such liability.

6.17 Proxy Statements, Etc. Promptly after the sending or filing thereof, copies
of all proxy statements, financial statements and reports which the Borrower
sends to its stockholders, and copies of all regular, periodic and special
reports, and all registration statements which the Borrower files with the
Securities and Exchange Commission (“SEC”) or any governmental authority which
may be substituted therefor, or with any national securities exchange. Documents
required to be delivered pursuant to this Section 6.17 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the internet at the
following website address: www.varsitygroup.com/investorrelations.html; or
(ii) on which such documents are posted on the Borrower’s behalf on an internet
or intranet website, if any, to which Lender has access; provided that: (i) the
Borrower shall deliver paper copies of such documents to the Lender if Lender
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Lender, and (ii) the Borrower
shall notify the Lender (by telecopier or electronic mail) of the posting of any
annual or quarterly reports, registration statements or of any posting involving
a material event or disclosure, and provide to the Lender by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required under this
Agreement to the Lender.

 

42



--------------------------------------------------------------------------------

6.18 ERISA. Give prompt notice to Lender of any of the following: (i) of any
event or condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, a Termination Event; (ii) with respect
to any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against the Borrower, any of its
subsidiaries or any of its ERISA Affiliates, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which the Borrower or any of
its subsidiaries or ERISA Affiliate is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect; together,
with a description of any such event or condition or a copy of any such notice
and a statement by the principal financial officer of the Borrower briefly
setting forth the details regarding such event, condition, or notice, and the
action, if any, which has been or is being taken or is proposed to be taken by
Borrower with respect thereto. Promptly upon request, the Borrower shall furnish
to Lender such additional information concerning any Plan as may be reasonably
requested, including, but not limited to, copies of each annual report/return
(Form 5500 series), as well as all schedules and attachments thereto required to
file with the Department of Labor or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA). Such notice shall be given in any event within five
(5) business days after the occurrence of any event that Borrower is required to
report to Lender under this clause.

6.19 Place of Business; Location of Records. Maintain its chief executive
office, and the office where its records are kept, at the address of Borrower
previously set forth herein. The Borrower shall provide Lender with fourteen
(14) days’ advance written notice of any change in the location of its chief
executive offices or the office where the Borrower’s records are kept.

6.20 Government Contracts. Borrower has represented and warranted that Borrower
is not presently providing goods or services to any Government as part of
Borrower’s business, and it is not Borrower’s present intention to do so in the
future. Borrower shall not enter into any Government Contract without providing
thirty (30) days advance written notice to Lender of such intent, and without
(1) taking all actions requested by Lender to perfect Lender’s security interest
in the Government Accounts arising from such Government Contract, (2) assigning
to Lender the payments under such Government Contract in accordance with the
Assignment of Claims Act, and (3) executing such documents as Lender may
request, including an Assignment for each Government Contract into which
Borrower wishes to enter, and modifications to this Agreement and the other Loan
Documents in form and substance reasonably satisfactory to Lender.

6.21 Depository Accounts. Maintain primary operating and depository accounts
(such accounts not to include the accounts set forth in Schedule 6.21) with
Lender, including, without limitation, the Operating Account.

 

43



--------------------------------------------------------------------------------

ARTICLE 7. BORROWER’S NEGATIVE COVENANTS.

Until all obligations of Borrower under this Agreement and the other Loan
Documents are paid in full and performed, Borrower covenants and agrees that it
shall not, unless the Lender otherwise consents in advance in writing:

7.1 Indebtedness and Contingent Obligations. Contract for any additional
Consolidated Debt; or agree to assume, guarantee, indorse or otherwise in any
way be or become responsible or liable, directly or indirectly, for the
obligation of any other Person. However, notwithstanding the foregoing sentence,
Borrower may incur (a) trade debt in the ordinary course of business;
(b) indebtedness and contingent obligations under the Loan Documents;
(c) indebtedness and contingent obligations under Capital Leases and purchase
money security interests in an amount not to exceed in the aggregate, at any one
time, the sum of Five Hundred Thousand and 00/100 Dollars ($500,000.00);
(d) intercompany indebtedness and guarantees between the Borrower and its
subsidiaries; (e) Letters of Credit issued by Lender in accordance with the
terms of this Agreement; (f) indebtedness in respect of swap agreements;
(h) unsecured indebtedness not otherwise permitted by this Section 7.1 in an
amount not to exceed in the aggregate the sum of Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) and any refinancings, refundings, renewals or
extensions thereof (without increasing, or shortening the scheduled maturity of,
or the principal amount thereof); (g) indebtedness arising from the honoring by
a bank or other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, so long as such indebtedness is promptly repaid; and (h) indebtedness
listed on the schedule attached hereto as Schedule 7.1 and any refinancings,
refundings, renewals or extensions thereof (without increasing, or shortening
the scheduled maturity of, or the principal amount thereof).

7.2 Encumbrances. Create, incur, assume or suffer to exist any Encumbrance upon
any of its properties or assets (including without limitation, the Collateral),
whether now owned or hereafter acquired, except for the following:
(a) Encumbrances created in connection with the Loan Documents; (b) Mechanic’s,
warehouseman’s, and statutory landlords’ Encumbrances arising as an incident to
the normal and customary conduct of Borrower’s business or the ownership of
properties and assets by Borrower, and deposits and pledges incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided, however, that (i) in each case, the obligation secured is not overdue
or, if overdue, is being contested in good faith and adequate reserves have been
set aside by the Borrower as the case may be, and (ii), in the case of
warehousemen’s or landlord’s Encumbrances, written subordination agreements
providing for the subordination or waiver of the warehousemen’s or landlord’s
Encumbrances to the security interests and liens provided by Borrower to Lender
under this Agreement and the other Loan Documents shall have been executed by
the warehousemen and/or landlords (as applicable) and Borrower and delivered to
Lender, and are in form and substance satisfactory to Lender; (c) Encumbrances
securing the payments of taxes or other governmental charges incurred in the
ordinary course of business that either (1) are not delinquent, or (2) are being
contested in good faith by appropriate legal or administrative proceedings and
as to which adequate reserves have been set aside on their books to the extent
required by GAAP, and which do not result in a Material Adverse Effect;
(d) Encumbrances listed on the schedule attached hereto as Schedule 7.2;
(e) Encumbrances in respect

 

44



--------------------------------------------------------------------------------

of pledges or deposits in connection with workers compensation, unemployment
insurance and other social security legislation; (f) Encumbrances securing
Capital Leases or purchase money security interests securing amounts not to
exceed in the aggregate Five Hundred Thousand and 00/100 Dollars ($500,000.00)
at any time outstanding; (g) Encumbrances not otherwise permitted hereunder that
do not in the aggregate exceed Two Hundred Fifty Thousand and 00/100 Dollars
($250,000.00) at any time outstanding; (h) Encumbrances in respect of
precautionary UCC filings in respect of leases; and (i) Extensions, renewals and
replacements of Encumbrances referred to in clauses (a) through (h) of this
Section 7.2; provided, however, that any such extension, renewal or replacement
Encumbrance shall be limited to the property or assets and proceeds thereof
covered by the Encumbrance extended, renewed or replaced and that the
obligations secured by any such extension, renewal or replacement Encumbrance
shall be in an amount not greater than the amount of the obligations secured by
the Encumbrance extended, renewed or replaced.

7.3 Fundamental Changes. Amend its Articles or Certificate of Incorporation or
Articles of Organization (as applicable) by any amendment which would adversely
affect Borrower’s ability to perform or comply with any of the terms, conditions
or agreements to be performed or complied with by Borrower hereunder or to
perform any of the transactions contemplated hereby; change its fiscal year,
name, or key management; convert its organizational form into another entity
form or establish any new entity to perform the business or similar business of
Borrower; reorganize, consolidate or merge with any other corporation or
company; or change the state of incorporation or organization/formation of
Borrower. Varsity Group Inc. shall not change from a corporation publicly traded
in the United States under and in accordance with applicable securities and
other laws and regulations. Furthermore, there shall not occur any change in
ownership of the Borrower that would result in a change in control of the
Borrower. For purposes of this covenant, a change in control of the Borrower
shall occur if more than a thirty five percent (35%) aggregate interest in
ownership in the Borrower is transferred to a person or entity and/or any
affiliates of such person or entity. Furthermore, Borrower shall not materially
engage in any business other than the business in which Borrower is actively
engaged as of the date of this Agreement, which business the Borrower has fully
disclosed to Lender

7.4 Acquisitions. Purchase, lease or otherwise acquire the assets, business,
goodwill or securities of any other Person, including, without limitation,
shares of stock in corporations, partnership interests in general or limited
partnerships or membership interests in limited liability companies, or acquire
any other business.

7.5 Transfer of Assets. Sell, lease, assign, pledge or otherwise dispose of any
of its properties, stock or assets (including without limitation, the
Collateral), whether now owned or hereafter acquired, except (a) in the ordinary
course of business and for fair market value, (b) any subsidiary may be merged
with or into any entity comprising the Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower; provided that, in the case of such
a merger or other transaction with the Borrower, the Borrower shall be the
continuing or surviving corporation or limited liability company;
(c) dispositions of obsolete,

 

45



--------------------------------------------------------------------------------

worn out or surplus property in the ordinary course of business; (d) the
licensing of Intellectual Property or software in the ordinary course of
business; (e) the disposition of cash equivalents or any other investment
permitted hereunder; provided Borrower retains ownership of the property
received in exchange for or as a result of such disposition, and further
provided that such property received as a result of such disposition has a value
equal to or greater than the value of the cash equivalents or other investment
which is the subject of such disposition; (f) intercompany transfers of assets
or property among the entities comprising the Borrower; (g) investments, loans
and advances permitted by Sections 7.6 and 7.7 of this Agreement; (h) stock
purchases permitted by Section 7.9 of this Agreement; (i) the granting of
Encumbrances permitted under this Agreement; (j) discounts or forgiveness of
accounts receivable in the ordinary course of business in connection with the
collection or compromise thereof; provided the discount or forgiveness of an
account receivable does not exceed five percent (5%) of the amount of such
account receivable.

7.6 Investments. Purchase or hold any stock, or evidence of indebtedness of any
other Person or entity except the following: (a) investments in direct
obligations of the United States Government and certificates of deposit of
United States commercial banks insured by the Federal Deposit Insurance
Corporation; (b) investments in United States dollar-denominated time deposits,
certificates of deposit and bankers acceptances of any bank whose short-term
debt rating from Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (“S&P”), is at least A-1 or the equivalent or whose short-term
debt rating from Moody’s Investors Service, Inc. (“Moody’s”) is at least P-1 or
the equivalent with maturities of not more than six (6) months from the date of
acquisition; (c) investments in commercial paper with a rating of at least A-1
or the equivalent by S&P or at least P-1 or the equivalent by Moody’s maturing
within six (6) months after the date of acquisition; (d) investments in money
market funds substantially all the assets of which are comprised of securities
of the types described in clauses (a) through (d) above; (e) investments in
deposit accounts in which the Lender has been granted a security interest under
the Loan Documents; (f) investments (including debt obligations) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business; (g) receivables owing
to the Borrower created or acquired in the ordinary course of business and
payable on customary trade terms of the Borrower; (h) guarantees permitted by
Section 7.1 of this Agreement; (i) investments in swap agreements permitted
under this Agreement; (j) pledges and deposits permitted by Section 7.2 of this
Agreement; (j) loans permitted under Section 7.7 of this Agreement;
(k) securities or limited liability company membership interests issued by the
Borrower or any of its subsidiaries; provided that the proceeds from all
payments made for such issuance shall be paid directly to Lender and shall be
used to reduce the principal amount owing under the Revolving Loan, and shall
further result in a dollar for dollar permanent reduction in the amount of the
Maximum Revolving Loan Commitment Amount.

For purposes of this Section 7.6, the amount of any investment shall be equal to
the initial investment less all repayments, returns, dividends, distributions or
reimbursements in respect thereof.

 

46



--------------------------------------------------------------------------------

7.7 Loans. Make loans or advances to any Person or Persons that exceed in the
aggregate the sum of $50,000.00 outstanding at any time, except reasonable
advances for business expenses of Borrower’s employees that would be
reimbursable under Borrower’s existing expense reimbursement policy, or as may
otherwise be permitted under this Agreement.

7.8 Guaranty. Guaranty or provide surety or pledge or hypothecate assets for the
obligation of any other Person or Persons.

7.9 Repurchase of Securities. Purchase, redeem or otherwise acquire any of its
own capital stock; or purchase, acquire, redeem, retire or make any payment on
account of the principal of any indebtedness of Borrower, except at the stated
maturity of such indebtedness, and except payments of indebtedness incurred
under this Agreement. This section shall not prohibit (a) such distributions or
payments paid solely to the Borrower; and (b) repurchases of the Borrower’s
common stock or common stock options from present or former officers or
employees of the Borrower upon the death, disability or termination of
employment of such officer or employee in an aggregate amount not to exceed
$100,000 in any fiscal year (except to the extent of proceeds received pursuant
to a key man policy on the life of such an officer or employee).

7.10 Use of Proceeds. Use, or allow the use of, the proceeds of the Revolving
Loan for any purpose which would cause this Agreement to violate any Regulations
of the Board of Governors of the Federal Reserve System; or for any purpose
other than the purposes or purposes specified hereinabove.

7.11 Other Agreements. Enter into any agreement or undertaking containing any
provision which would be violated or breached by Borrower’s performance of its
obligations under the Loan Documents.

7.12 Sale and Leaseback. Enter into any arrangement whereby Borrower sells or
transfers all or any substantial part of its fixed assets then owned by it and
thereupon, or within one (1) year thereafter, rents or leases the assets so sold
or transferred from the purchaser or transferor (or their respective successors
in interest).

7.13 Transactions with Affiliates. Except as specifically permitted by the terms
of this Agreement, enter into any transaction, including without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except (a) in the ordinary course of and pursuant to the reasonable
requirements of the Borrower’s business and upon fair and reasonable terms no
less favorable to the Borrower than would be applicable in a comparable
arm’s-length transaction with a Person not an Affiliate, and (b) transactions
between any entities comprising the Borrower; (c) any investment and loans
permitted by Sections 7.6 and 7.7 of this Agreement; (d) compensation of
officers and employees (including bonuses) and other benefits (including
retirement, health, stock options and other benefit plans) at then current
market terms in the ordinary course of Borrower’s business, and indemnification
arrangements arising in the ordinary course of business; (e) the payment of
reasonable and directly related transaction fees in connection with acquisitions
permitted under this Agreement; and (f) the payment of reasonable incentive
bonuses to employees and officers of the Borrower.

 

47



--------------------------------------------------------------------------------

ARTICLE 8. COLLECTION, DEPOSIT AND ASSIGNMENT OF PAYMENTS.

8.1 Operating Account. While the Loan remains in effect and until such time as
Lender has no further obligations hereunder, Borrower shall cause all Payments
to be deposited into the Operating Account, subject to the Lender’s option to
require Payments to be deposited into a Cash Collateral Account, as provided in
Section 8.2.

8.2 Cash Collateral Account. Lender may, upon the occurrence and continuation of
an Event of Default, require the establishment of a Cash Collateral Account, in
which event Borrower shall cause all Payments to be deposited into the Cash
Collateral Account. In furtherance of this covenant, Borrower shall instruct all
Customers to make all Payments either by electronic funds transfer directly to
the Cash Collateral Account or by check to a post office box or other collection
facility under Lender’s control for deposit into the Cash Collateral Account. If
any Payments are made directly to the Borrower or otherwise come into the
Borrower’s possession, the Borrower shall not commingle any such Payment with
the Borrower’s other funds or property, but shall hold the Payment separate and
apart in trust for the Lender and shall promptly deliver the Payment to the
Lender (appropriately endorsed, if the Payment is in the form of a check) for
deposit into the Cash Collateral Account. Interest (if any) earned on sums on
deposit in the Cash Collateral Account shall be added to the Cash Collateral
Account. The Borrower hereby appoints the Lender and any officer, employee or
agent of the Lender as the Lender may from time to time designate as
attorneys-in-fact for the Borrower to endorse and sign the name of the Borrower
on all checks, drafts, money orders or other Items delivered to the Lender for
deposit into the Cash Collateral Account. The Cash Collateral Account shall
constitute part of the Collateral, and funds on deposit in the Cash Collateral
Account shall be applied towards the amounts due and owing under the Revolving
Note, this Agreement and/or the other Loan Documents as determined by Lender in
its sole and absolute discretion, and provided no Event of Default has occurred
and remains uncured, the remaining funds shall be deposited into Borrower’s
Operating Account. If an Event of Default has occurred and remains uncured,
Payments received by Lender shall be applied as the Lender may determine in its
sole discretion. Borrower retains sole responsibility for assuring that
Borrower’s Operating Account contains sufficient funds to pay any Items that may
be presented for payment from the Operating Account.

8.3 Overdrafts. At Lender’s sole option in each instance, Lender may do one of
the following:

a. Lender may make Advances under the Revolving Note to prevent or to cover an
overdraft on account of Borrower with Lender. Each such Advance will accrue
interest from the date of the Advance or the date on which the account is
overdrawn, whichever occurs first, at the interest rate described in the
Revolving Note. Lender may make such Advances even if the Advances may cause the
balance owing under the Revolving Note to exceed the Maximum Revolving Loan
Commitment Amount; or

 

48



--------------------------------------------------------------------------------

b. Lender may reduce the amount of credit otherwise available under the
Revolving Note by the amount of any overdraft on any account of Borrower with
Lender.

This section shall not be deemed to authorize Borrower to create overdrafts on
any of Borrower’s accounts with Lender.

ARTICLE 9. EVENTS OF DEFAULT AND REMEDIES.

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default under this Agreement:

a. Borrower shall fail to pay, when due, any sum payable under the Revolving
Note, and such failure shall continue for five (5) Business Days; or

b. any representation or warranty made by or on behalf of Borrower herein or in
any of the other Loan Documents which, in the Lender’s reasonable judgment,
shall prove to have been materially incorrect or misleading or breached in any
material respect on or as of any date as of which made; or

c. a decree or order for relief of Borrower shall be entered by a court of
competent jurisdiction in any involuntary case involving Borrower under any
bankruptcy, insolvency or similar law now or hereafter in effect, or a receiver,
liquidator or other similar agent for Borrower or for any substantial part of
Borrower’s assets or property shall be appointed, or the winding up or
liquidation of Borrower’s affairs shall be ordered, or any action by any
creditor (other than the Lender) of Borrower preparatory to or for the purpose
of commencing any such involuntary case, appointment, winding up or liquidation
shall be taken, and such proceeding shall not have been dismissed within sixty
(60) days after the date it commenced; or

d. Borrower shall commence a voluntary case under any bankruptcy, insolvency or
similar law now or hereafter in effect, or Borrower shall consent to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator or other similar
agent for Borrower or for any substantial part of Borrower’s assets or property,
or Borrower shall make any general assignment for the benefit of creditors, or
Borrower shall take any action preparatory to or otherwise in furtherance of any
of the foregoing, or Borrower shall fail generally to pay its debts as such
debts come due; or

e. there shall be a default or event of default under any indebtedness or
obligation of Borrower to any third party in excess of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) that causes that third party to
declare such indebtedness or other obligation due prior to its scheduled date of
maturity; or

 

49



--------------------------------------------------------------------------------

f. there shall occur a default or event of default under any existing or future
loan, indebtedness or obligation of Borrower to Lender; or

g. the PWC Audit should reflect a tangible net worth for Borrower, as of
December 31, 2006, of less than Twelve Million and 00/100 Dollars
($12,000,000.00); or

h. one or more judgments or decrees in an amount of more than Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) in the aggregate shall be entered
against Borrower (not paid or fully covered by insurance) and all such judgments
or decrees have not been vacated, discharged, stayed or bonded pending appeal
within thirty (30) days from the entry thereof, or any attachment or garnishment
shall be issued against Borrower or Borrower’s property; or

i. any material change in the business, operations, property, assets or
condition (financial or otherwise) of Borrower shall occur which adversely
affects the ability of Borrower to meet and carry out its obligations under this
Agreement or any of the other Loan Documents or to perform the transactions
contemplated herein or thereby, the materiality of such change to be determined
by the Lender in its sole discretion; or

j. any loss, theft, damage or destruction of any material portion of the
Collateral for which there is either no insurance coverage or for which, in the
opinion of the Lender, there is insufficient insurance coverage; or

k. thirty five percent (35%) or more of the voting control in Borrower is
directly or indirectly sold, assigned, transferred, encumbered or otherwise
conveyed without the prior written consent of the Lender; or

l. any of the following events or conditions shall occur: (1) any “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and
Section 412 of the Code, whether or not waived, shall exist with respect to any
Plan, or any lien shall arise on the assets of the Borrower or any of its
subsidiaries or any ERISA Affiliate in favor of the PBGC or a Plan; (2) a
Termination Event shall occur with respect to a Single Employer Plan, which, in
the Lender’s opinion, is likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (3) a Termination Event shall occur with respect
to a Multiemployer Plan or Multiple Employer Plan, which in the Lender’s
opinion, is likely to result in (i) the termination of such Plan for purposes of
Title IV of ERISA, or (ii) the Borrower or any of its subsidiaries or any ERISA
Affiliate incurring any liability in connection with a withdrawal from,
reorganization of (within the meaning of Section 4241 of ERISA), or insolvency
or (within the meaning of Section 4245 of ERISA) such Plan; or (4) any
prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility shall occur
which may subject the Borrower or any of its subsidiaries or any ERISA Affiliate
to any liability under Section 406, 409, 502(i), or 502(l) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which the Borrower or any of its subsidiaries or any ERISA Affiliate has agreed
or is required to indemnify any Person against any such liability; or

 

50



--------------------------------------------------------------------------------

m. Borrower or any other Person standing as a guarantor for the Loan or
providing security for the Loan shall fail to observe or perform any other term,
covenant or agreement contained in this Agreement or in any other Loan Document
or in any other agreement (including, without limitation, any Swap Agreement)
with the Lender or any of Lender’s Affiliates to be observed or performed on its
part and such default shall continue unremedied for a period of fifteen
(15) Business Days after written notice of the existence of such default is
given by Lender. The cure period described in this paragraph is inapplicable to
the Events of Default listed in the paragraphs above.

If one of the foregoing events or circumstances occurs to which a cure period
applies, Lender will not exercise its rights and remedies under this Agreement
to collect the Loan except as Lender reasonably deems necessary to protect its
interests in the Collateral, but Lender shall not be required to make any new
Advances, loans or other financial accommodations unless and until the default
is timely cured under this Agreement. Notwithstanding anything in this Agreement
to the contrary, any right to cure a default is applicable only to defaults for
which a cure period has been provided, and only to the occurrence of a single
default during any one calendar year period. Borrower shall have no right to
cure more than one default in any one calendar year period, nor shall Borrower
have the right at any time to cure any default for which no cure period has been
provided.

9.2 Rights and Remedies of the Lender. Upon the occurrence of any Event of
Default, the Lender may, at its option, exercise any one or more of the
following rights and remedies:

a. Declare this Agreement and the Lender’s obligation to make or extend any
Advances on the Revolving Loan to be terminated, and declare the entire unpaid
principal amounts of the Revolving Loan, all interest accrued and unpaid
thereon, and all other amounts payable under this Agreement and the other Loan
Documents to be accelerated, and to be immediately due and payable (except that
upon the occurrence of an Event of Default arising out of voluntary or
involuntary bankruptcy proceedings in which the Borrower is the debtor, such
acceleration shall occur automatically and immediately without any declaration
or other action on the part of the Lender) whereupon the Revolving Loan, all
such accrued interest, and all such amounts shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
or in any of the other Loan Documents to the contrary notwithstanding;

b. Take possession or control of, store, lease, operate, manage, sell or
otherwise dispose of all or any part of the Collateral in accordance with the
remedies provided to secured parties under the Uniform Commercial Code, this
Agreement, the Loan Documents or other applicable law. In taking possession of
the Collateral, the Lender may enter the Borrower’s premises and otherwise
proceed without legal process, and the Borrower shall on the Lender’s demand,
promptly assemble and make the Collateral available to the Lender at a place
designated by the Lender. The Lender

 

51



--------------------------------------------------------------------------------

shall be entitled to immediate possession of all books and records evidencing or
pertaining to any of the Collateral. In the event of any sale or other
disposition of the Collateral, Lender may disclaim any warranty relating to
title, possession, quiet enjoyment or any other warranty of the like, including
without limitation, any warranty of merchantability or fitness for a particular
purpose;

c. Notify any or all Customers to make any Payments due to Borrower from such
Customers directly to the Lender and render performance to or for the benefit of
Lender of any obligations of such Customers to Borrower. To facilitate direct
collection, Borrower hereby appoints the Lender and any officer or employee of
the Lender, as the Lender may from time to time designate, as attorney-in-fact
for Borrower to (i) receive, open and dispose of all mail addressed to Borrower
and take therefrom any Payments on or proceeds of Accounts; (ii) take over
Borrower’s post office boxes or make such other arrangements, in which Borrower
shall cooperate, to receive Borrower’s mail, including notifying the post office
authorities to change the address for delivery of mail addressed to Borrower to
such address as the Lender shall designate; (iii) endorse the name of Borrower
in favor of the Lender upon any and all checks, drafts, money orders, notes,
acceptances or other evidences of payment or Collateral that may come into the
Lender’s possession; (iv) sign and endorse the name of Borrower on any invoice
or bill of lading relating to any of the Accounts, on verifications of Accounts
sent to any Customer, to drafts against any Customer, to assignments of
Accounts, and to notices to any Customer; and (v) do all acts and things
necessary to carry out this Agreement and the transactions contemplated hereby,
including signing the name of Borrower on any instruments required by law in
connection with the transactions contemplated hereby and on financing statements
as permitted under the Uniform Commercial Code of any appropriate state.
Borrower hereby ratifies and approves all acts of such attorneys-in-fact, and
neither the Lender nor any other such attorney-in-fact shall be liable for any
acts of commission or omission, or for any error of judgment or mistake of fact
or law of any such attorney-in-fact. This power, being coupled with an interest
and given to secure an obligation, is irrevocable so long as the Loan remains
unsatisfied, or any Loan Document remains effective, as solely determined by the
Lender. Lender shall have no obligation or duty to pursue any Person other than
Borrower for the amounts owing under or in connection with the Loan, this
Agreement or the other Loan Documents, including without limitation, any Persons
pledging property to secure the Loan. To the extent such rights may now or
hereafter exist, Borrower waives the right to require Lender to pursue any
Persons other than Borrower to pay the amounts owing under the Revolving Note,
Loan Agreement or other Loan Documents;

d. In the Lender’s own name, or in the name of Borrower, demand, collect,
receive, sue for and give receipts and releases for, any and all amounts due on
Accounts, but the Lender shall not, under any circumstances, be liable for any
error or omission or delay of any kind occurring in the settlement, collection
or payment of any Accounts or any instrument received in payment thereof or for
any damage resulting therefrom;

e. Endorse as the agent of Borrower any chattel paper, documents or instruments
forming all or any part of the Collateral;

 

52



--------------------------------------------------------------------------------

f. Make formal application for the transfer of all of Borrower’s permits,
licenses, approvals, agreements and the like relating to the Collateral or to
Borrower’s business to the Lender or to any assignee of the Lender or to any
purchaser of any of the Collateral;

g. Obtain appointment of a receiver for all or any of the Collateral, Borrower
hereby consenting to the appointment of such a receiver and agreeing not to
oppose any such appointment. Any receiver so appointed shall have such powers as
may be conferred by the appointing authority including any or all of the powers,
rights and remedies which the Lender is authorized to exercise by the Loan
Documents, and shall have the right to incur such obligations and to issue such
certificates therefor as the appointing authority shall authorize;

h. Take any other action which the Lender deems necessary or desirable to
protect and realize upon its security interest in the Collateral;

i. File any legal action or lawsuit and obtain a judgement for any and all
amounts owing under the Revolving Note, this Agreement or the other Loan
Documents, and in conjunction with any such action, Lender may pursue any
ancillary remedies provided by law, including without limitation, attachment,
garnishment, execution and levy;

j. With respect to any Investment Property (including without limitation, the
BOA Investments and/or the BOA Collateral Accounts), in addition to any other
remedies set forth in this Agreement:

1. To transfer to or register in Lender’s name or the name of any nominee all or
any part of the Investment Property of Borrower, without notice to Borrower and
with or without disclosing that such Collateral is subject to the security
interest created hereunder;

2. To sell, resell, assign and deliver, in its sole discretion, all or any of
the Investment Property of Borrower, in one or more parcels, on any securities
exchange on which any of the Investment Property may be listed, at public or
private sale, at any of Lender’s offices or elsewhere, for cash, upon credit or
for future delivery, at such time or times and at such price or prices and upon
such other terms as Lender may deem satisfactory. If any of such Collateral is
sold by Lender upon credit or for future delivery, Lender shall not be liable
for the failure of the purchaser to purchase or pay for the same and, in the
event of any such failure, Lender may resell such Collateral. In no event shall
Borrower be credited with any part of the proceeds of sale of any such
Collateral until and to the extent cash payment in respect thereof has actually
been received by Lender. Each purchaser at any such sale shall hold the property
sold free from any lien or Encumbrance, including any equity or right of
redemption of Borrower, and Borrower hereby expressly waives, to the fullest
extent permitted under applicable law, all rights of redemption, stay or
appraisal, and all rights to require Lender to marshal any assets in favor of
Borrower or any other party or against or in payment of any or all of the
amounts owing under the Revolving Note, this Agreement or any of the other Loan
Documents, that it has or may have under any rule of law or statute now existing
or hereafter adopted.

 

53



--------------------------------------------------------------------------------

3. To exercise, to the extent permitted by applicable law, (i) all voting,
consensual and other rights and powers pertaining to the Borrower’s Investment
Property including without limitation, the BOA Investments and BOA Collateral
Accounts (whether or not transferred into the name of Lender), at any meeting of
shareholders, partners, members or otherwise, and (ii) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to such Investment Property, as if Lender were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Investment Property upon the merger, consolidation,
reorganization, reclassification, combination of shares or interest, similar
rearrangement or other similar fundamental change in the structure of the
applicable issuer, or upon the exercise by Borrower or Lender of any right,
privilege or option pertaining to such Investment Property), and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property with any committee, depositary, registrar or other designated agency
upon such terms and conditions as Lender may determine, and give all consents,
waivers and ratifications in respect of such Investment Property, all without
liability except to account for any property actually received by it, but Lender
shall have no duty to exercise any such right, privilege or option or give any
such consent, waiver or ratification and shall not be responsible for any
failure to do so or delay in so doing; and for the foregoing purposes, Borrower
will promptly execute and deliver or cause to be executed and delivered to
Lender, upon request, all such proxies and other instruments as Lender may
request to enable Lender to exercise such rights and powers; AND IN FURTHERANCE
OF THE FOREGOING AND WITHOUT LIMITATION THEREOF, BORROWER HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS LENDER AS THE TRUE AND LAWFUL PROXY AND
ATTORNEY-IN-FACT OF BORROWER, WITH FULL POWER OF SUBSTITUTION IN THE PREMISES,
TO EXERCISE AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT ALL SUCH VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO WHICH ANY
HOLDER OF ANY INVESTMENT PROPERTY WOULD BE ENTITLED BY VIRTUE OF HOLDING THE
SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN
EFFECT.

k. Borrower acknowledges that any failure to comply with its obligation
regarding the Collateral, including (without limiting the generality of the
foregoing) collection of the Accounts, shall cause irreparable harm to the
Lender for which the Lender has no adequate remedy at law, and agrees that the
Lender shall be entitled to specific performance, an injunction or other
equitable relief to enforce the Borrower’s obligations under this Agreement; and

l. In addition to the foregoing, and not in substitution therefor, exercise any
one or more of the rights and remedies exercisable by the Lender under other
provisions of this Agreement, under

 

54



--------------------------------------------------------------------------------

any of the other Loan Documents, or provided by applicable law (including,
without limiting the generality of the foregoing, the Uniform Commercial Code),
including without limitation, generally enforcing any or all of the Borrower’s
rights and remedies against any Customers, provided that Lender shall be under
no obligation to do so.

9.3 Application of Proceeds. Any proceeds from the collection or sale or other
disposition of the Collateral shall be applied in the following order of
priority:

First, to the payment of all expenses of collecting, storing, leasing,
operating, managing, selling or disposing of the Collateral, and to the payment
of all sums which the Lender may be required or may elect to pay, if any, for
taxes, assessments, insurance and other charges upon such Collateral or any part
thereof, and of all other payments which the Lender may be required or
authorized to make under any provision of this Agreement or of any other Loan
Document (including in each such case legal costs and attorneys’ fees and
expenses);

Second, to the payment of all obligations on the Revolving Loan under this
Agreement, and under the other Loan Documents, and to the payment of any other
obligations due to the Lender, in such order as the Lender may determine in its
sole discretion; and

Third, to the payment of any surplus then remaining to Borrower, unless
otherwise provided by law or directed by a court of competent jurisdiction;
provided that Borrower shall be liable for any deficiency if the proceeds of the
Collateral are insufficient to satisfy all obligations due to the Lender.

9.4 Collection/Enforcement Costs. Borrower shall pay all costs and expenses
incurred by Lender in connection with the enforcement or defense of its rights
under this Agreement and the other Loan Documents, including without limitation,
legal costs and attorneys’ fees (whether or not suit is instituted), paralegal
and expert witness fees and costs, and arbitration fees and costs, and in
connection with the collection of any sums from Borrower.

ARTICLE 10. MISCELLANEOUS PROVISIONS.

10.1 Additional Actions and Documents. Borrower shall take or cause to be taken
such further actions, shall execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and shall obtain
such consents as may be necessary or as the Lender may reasonably request in
order fully to effectuate the purposes, terms and conditions of this Agreement
and the other Loan Documents, whether before, at or after the closing of
transactions contemplated hereby and thereby or the occurrence of an Event of
Default hereunder, including without limitation, executing such documents and
taking such further actions as requested by Lender to evidence or perfect the
security interest(s) granted in accordance with this Agreement, to maintain a
first priority security interest in the Collateral for the benefit of Lender, or
to effectuate the rights of Lender hereunder.

 

55



--------------------------------------------------------------------------------

10.2 Expenses. Borrower shall, whether or not the transactions contemplated
hereby are consummated, (i) reimburse the Lender and save the Lender harmless
against liability for the payment of all out-of-pocket expenses arising in
connection with: (a) the preparation, execution, delivery or filing of this
Agreement or any of the Loan Documents; or (b) the administration, defense or
enforcement of this Agreement or any of the Loan Documents; or (c) the
preservation or exercise of any rights (including the right to collect and
dispose of the Collateral) under this Agreement or any of the other Loan
Documents; and (ii) pay and hold the Lender and each subsequent holder of the
Revolving Note harmless from and against, any and all present and future stamp
taxes or similar document taxes or recording taxes and any and all charges with
respect to or resulting from any delay in paying, or failure to pay, such taxes.
Without limiting the generality of the foregoing, the expenses covered by this
paragraph include the Lender’s legal fees, the costs of audits or examinations
conducted by the Lender’s employees and any arbitration fees or court costs.

10.3 Notices. Except as may otherwise be provide herein, all notices, demands,
requests or other communications provided for herein or in the other Loan
Documents shall be in writing and shall be deemed to be effective one (1) day
after dispatch if sent by Federal Express or any other commercially recognized
overnight delivery service or two (2) days after dispatch if sent by registered
or certified mail, return receipt requested and addressed as follows:

If to Borrower:

Varsity Group Inc.

1300 19th Street, NW

Washington, D.C. 20036-5854

Attention: President

If to Lender:

Bank of America, N.A.

1101 Wootton Parkway, 4th Floor

Rockville, Maryland 20852

Attention: Michael J. Radcliffe, Senior Vice President

With copy to:

Joseph P. Corish, Esquire

Bean, Kinney & Korman, P.C.

2000 N. 14th Street, Suite 100

Arlington, Virginia 22201

If the Borrower comprises more than one Person, notice to the Borrower at the
address specified above in this section for Varsity Group Inc. shall constitute
notice to all such Persons, and each Person signing below as the Borrower hereby
irrevocably appoints Varsity Group Inc. as that Person’s agent to receive
notices from the Lender under this Agreement or the other Loan Documents.

 

56



--------------------------------------------------------------------------------

Each party may designate by notice in writing a new address to which any notice,
demand, request or communication thereafter may be so given, served or sent.
Each notice, demand, request or communication which is mailed, delivered or
transmitted in the manner described above shall be deemed sufficiently given,
served, sent or received for all purposes at such time as it is delivered:
(i) to the United States Postal Service, in the case of a notice given by
certified mail; (ii) to Federal Express or any other commercially recognized
overnight delivery service, in accordance with the terms and procedures for such
delivery.

Any notices required under the Uniform Commercial Code with respect to the sale
or other disposition of the Collateral shall be deemed reasonable if mailed by
the Lender to the Persons entitled thereto at their last known address at least
ten (10) days prior to disposition of the Collateral and, in the case of a
private sale of Collateral, need state only that the Lender intends to negotiate
such a sale.

10.4 Severability. If fulfillment of any provision of the Loan Documents or
performance of any transaction related thereto, at the time such fulfillment or
performance shall be due, shall involve transcending the limit of validity
prescribed by law, then the obligation to be fulfilled or performed shall be
reduced to the limit of such validity; and if any clause or provision contained
in any Loan Document operates or would operate prospectively to invalidate any
Loan Document, in whole or in part, then such clause or provision only shall be
held ineffective, as though not herein or therein contained, and the remainder
of the Loan Documents shall remain operative and in full force and effect.

10.5 Survival. It is the express intention and agreement of the parties hereto
that all covenants, agreements, statements, representations, warranties and
indemnities made by Borrower in the Loan Documents shall survive the execution
and delivery of the Loan Documents and the making of all Advances and extensions
of credit thereunder.

10.6 Waivers. No waiver by the Lender of, or consent by the Lender to, a
variation from the requirements of any provision of the Loan Documents shall be
effective unless made in a written instrument duly executed on behalf of the
Lender by its duly authorized officer, and any such waiver shall be limited
solely to those rights or conditions expressly waived.

10.7 Rights Cumulative. The rights and remedies of the Lender described in any
of the Loan Documents are cumulative and not exclusive of any other rights or
remedies which the Lender or the then holder of the Revolving Note otherwise
would have at law or in equity or otherwise. No notice to or demand on Borrower
in any case shall entitle Borrower to any other notice or demand in similar or
other circumstances.

 

57



--------------------------------------------------------------------------------

10.8 Entire Agreement; Modification; Benefit. This Agreement, the Schedules
hereto, and the other Loan Documents constitute the entire agreement of the
parties hereto with respect to the matters contemplated herein, supersede all
prior oral and written agreements with respect to the matters contemplated
herein, and may not be modified, deleted or amended except by written instrument
executed by the parties. All terms of this Agreement and of the other Loan
Documents shall be binding upon, and shall inure to the benefit of and be
enforceable by, the parties hereto and their respective successors and assigns;
however, Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Lender. In the event of any
conflict between the terms of this Agreement and the terms of the other Loan
Documents, the terms of this Agreement shall control.

10.9 Setoff. In addition to any rights or remedies of the Lender provided by
law, upon the occurrence of any Event of Default hereunder, or any event or
circumstance which, with the giving of notice or the passage of time or both,
would constitute an Event of Default hereunder, the Lender is irrevocably
authorized, at any time or times without prior notice to Borrower, to set off,
appropriate and apply any and all deposits, credits, indebtedness or claims at
any time held or owing by the Lender to or for the credit or the account of
Borrower, in such amounts as the Lender may elect, against and on account of the
obligations and liabilities of Borrower to the Lender hereunder or under any of
the other Loan Documents, whether or not the Lender has made any demand for
payment, and although such obligations and liabilities may be contingent or
unmatured.

10.10 Construction. This Agreement and the other Loan Documents, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto
shall be governed by and construed in accordance with the laws of the State of
Maryland (excluding the choice of law rules thereof) except to the extent that
the UCC provides for either (a) the application of the laws of the state in
which Borrower maintains its chief executive office, (b) the application of the
laws of the state in which the collateral is located, (c) the application of the
laws of the state in which the Debtor is located as determined under the UCC, or
(d) otherwise mandates the application of the laws of another state or
jurisdiction. Each party hereto hereby acknowledges that all parties hereto
participated equally in the negotiation and drafting of this Agreement and that,
accordingly, no court construing this Agreement shall construe it more
stringently against one party than against the other.

10.11 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
Person may require.

10.12 Headings. Article, section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

10.13 Payments. If any payment or performance of any of the obligations under
this Agreement or any of the other Loan Documents becomes due on a day other
than a Business Day, the due date shall be extended to the next succeeding
Business Day, and interest thereon (if applicable) shall be payable at the then
applicable rate during such extension.

 

58



--------------------------------------------------------------------------------

10.14 Execution. To facilitate execution, this Agreement and any of the other
Loan Documents may be executed in as many counterparts as may be required; and
it shall not be necessary that the signature of, or on behalf of, each party, or
the signatures of all Persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or the signatures of the Persons required to bind any party, appear
on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement or any other Loan Document to produce or account for any particular
number of counterparts; but rather any number of counterparts shall be
sufficient so long as those counterparts contain the respective signatures of,
or on behalf of, all of the parties hereto.

10.15 Consent to Jurisdiction. Subject to any provision of this Agreement
requiring that disputes be submitted to arbitration, the Borrower irrevocably
consents to the jurisdiction of any state or federal court sitting in the State
of Maryland over any suit, action, or proceeding arising out of or relating to
this Agreement or the other Loan Documents. The Borrower irrevocably waives, to
the fullest extent permitted by law, any objection that the Borrower may now or
hereafter have to the laying of venue of any such suit, action, or proceeding
brought in any such court, or any claim that any such suit, action, or
proceeding brought in any such court has been brought in an inconvenient forum.
Final judgment in any such suit, action, or proceeding brought in any such court
shall be conclusive and binding upon the Borrower.

10.16 Service of Process. The Borrower consents to process being served in any
suit, action or proceeding by mailing a copy thereof by registered or certified
mail postage prepaid, return receipt requested, to the Borrower’s address
specified in or designated in this Agreement. The Borrower agrees that such
service (i) shall be deemed in every respect effective service of process upon
the Borrower in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by law, be taken and held to be valid personal service
upon and personal delivery to the Borrower. Nothing in this Section shall affect
the right of the Lender to serve process in any manner permitted by law, or
limit any right that the Lender may have to bring proceedings against the
Borrower in the courts of any jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

10.17 Sale of Loan Documents; Disclosure of Information. Borrower hereby
consents to and agrees that Lender may disclose to any Person any and all
information connected with or related to the Loan or other Loan Documents for
the purpose of selling or assigning any rights of Lender in the Loan Documents.
The information which may be disclosed by Lender includes but is not limited to
all Loan Documents, credit files and correspondence files and all other writings
and oral communications which Lender wishes to disclose, in its sole and
absolute discretion. Borrower also hereby consents to and agrees that Lender may
sell or assign any rights of Lender in any or all of the Loan Documents pursuant
to such terms and conditions as may be acceptable to Lender in its sole

 

59



--------------------------------------------------------------------------------

and absolute discretion, to any interested Person, and nothing in this Agreement
or the other Loan Documents shall prevent, delay or otherwise impede or effect
the right of Lender to immediately sell or assign any rights of Lender in the
Loan Documents on such terms as it deems acceptable.

10.18 ARBITRATION AND WAIVER OF JURY TRIAL.

(a) This paragraph concerns the resolution of any controversies or claims
between the parties, whether arising in contract, tort or by statute, including
but not limited to controversies or claims that arise out of or relate to:
(i) this Agreement (including any renewals, extensions or modifications); or
(ii) any document related to this Agreement; (collectively a “Claim”). For the
purposes of this arbitration provision only, the term “parties” shall include
any parent corporation, subsidiary or affiliate of Lender involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state. The arbitration will take
place on an individual basis without resort to any form of class action.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this paragraph. In the event of any inconsistency, the
terms of this paragraph shall control. If AAA is unwilling or unable to
(i) serve as the provider or arbitration or (ii) enforce any provision of this
arbitration clause, any party to this Agreement may substitute another
arbitration organization with similar procedures to serve as the provider of
arbitration.

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this Agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed $5,000,000, upon the
request of any party, the Claims shall be decided by three arbitrators. All
arbitration hearings shall commence within 90 days of the demand for arbitration
and close within 90 days of commencement and the award of the arbitrator(s)
shall be issued within 30 days of the close of the hearing. However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional 60 days. The arbitrator(s) shall provide a
concise written statement of reasons for the award. The arbitration award may be
submitted to any court having jurisdiction to be confirmed, judgment entered and
enforced.

 

60



--------------------------------------------------------------------------------

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of the statute of limitations, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a claim is arbitrable shall be determined by the arbitrator(s). The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) This paragraph does not limit the right of the any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or nonjudicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but no limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h) By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this Agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This provision is a material inducement for the parties entering into
this Agreement.

10.19 Releases. (a) Upon full and complete satisfaction of all obligations of
Borrower under this Agreement (other than contingent or indemnification
obligations not then due which are to survive termination of the Agreement),
including without limitation, full payment of all amounts owing under this
Agreement and the other Loan Documents, and provided Lender has no further
obligations under this Agreement to make any further Advance hereunder or under
the other Loan Documents, this Agreement shall expire and all obligations under
this Agreement (other than those which expressly survive the termination of this
Agreement) shall terminate. Upon written request of Borrower, confirmation by
Lender of the termination of this Agreement will be provided by Lender to
Borrower following the termination of the Agreement, all at the sole cost and
expense of Borrower.

(Signatures and Notary Acknowledgments on following pages)

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove set forth.

 

VARSITY GROUP INC., a Delaware corporation By:        (SEAL) Name:        Title:
      

 

CAMPUS OUTFITTERS GROUP, LLC, a Delaware limited liability company By: Varsity
Group Inc., a Delaware corporation, as its sole member By:        (SEAL) Name:  
     Title:       

 

VARSITYBOOKS.COM, LLC, a Delaware limited liability company By: Varsity Group
Inc., a Delaware corporation, as its sole member By:        (SEAL) Name:       
Title:       

 

BANK OF AMERICA, N.A. By:   /s/ Michael J. Radcliffe   (SEAL)   Michael J.
Radcliffe     Senior Vice President  

 

62



--------------------------------------------------------------------------------

State of Maryland

  )   

County of                     

  )    To Wit:

This instrument, executed and acknowledged before me by
                             as                              of Varsity Group
Inc., a Delaware corporation, this                      day of March, 2007.

 

[SEAL]             Notary Public

My commission expires:                                                          

 

State of Maryland

  )   

County of                     

  )    To Wit:

This instrument, executed and acknowledged before me by                         
as                      of Varsity Group Inc., a Delaware corporation, in its
capacity as sole member of Campus Outfitters Group, LLC, a Delaware limited
liability company, this                              day of March, 2007.

 

[SEAL]             Notary Public

My commission expires:                                                          

 

State of Maryland

  )   

County of                     

  )    To Wit:

This instrument, executed and acknowledged before me by                         
as                          of Varsity Group Inc., a Delaware corporation, in
its capacity as sole member of VarsityBooks.com, LLC, a Delaware limited
liability company, this                          day of March, 2007.

 

[SEAL]             Notary Public

My commission expires:                                                          

 

63



--------------------------------------------------------------------------------

State of Maryland

  )   

County of                     

  )    To Wit:

This instrument, executed and acknowledged before me by Michael J. Radcliffe,
Senior Vice President of Bank of America, N.A., this              day of March,
2007.

 

[SEAL]             Notary Public

My commission expires:                                              

 

64



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

(BORROWING BASE CERTIFICATE FORM)



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMPLIANCE CERTIFICATE

THIS COMPLIANCE CERTIFICATE (“Certificate”), is given by Varsity Group Inc., a
Delaware corporation, Campus Outfitters Group, LLC, a Delaware limited liability
company and VarsityBooks.com, LLC, a Delaware limited liability company (jointly
and severally, the “Borrower”) to Bank of America, N.A. (“Lender”) pursuant to
the Revolving Line of Credit Loan Agreement and Security Agreement, dated as of
March 8, 2007, (together with all amendments and modifications, if any, from
time to time made thereto, the “Loan Agreement”) between Borrower and Lender.
Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings ascribed to them in the Loan Agreement.

 

1. Effective Date. This Certificate is made as of                      [quarter
end].

 

2. Financial Statements. The attached financial statements have been prepared in
accordance with GAAP, consistently applied from period to period; they are
accurate and present fairly the consolidated financial condition and results of
operations of the Borrower for the month ending                     , 200  ,
subject to normal year-end audit adjustments.

 

3. Representations and Warranties. The Borrower’s Representations and Warranties
under the Loan Agreement continue to be true and correct in all material
respects as of the effective date of this Certificate, except as follows [state
exceptions to representations and warranties; if none, enter “None.”]:
                    .

 

4. Compliance with Affirmative Covenants. The Borrower is in compliance with all
of its affirmative covenants under the Loan Agreement. Further, at the effective
date of this Certificate:

a. The Tangible Net Worth of Borrower required under the Loan Agreement must not
at any time be more than                     . The Tangible Net Worth of
Borrower as of the effective date of this Certificate is                     .

Worksheets are attached as Schedule “A” hereto showing how the foregoing
financial information was computed.

 

5. Compliance with Negative Covenants. The Borrower has committed no violation
of the negative covenants under Article 6 of the Loan Agreement.

 

6. No Event of Default. No Event of Default has occurred and continues to exist
under the Loan Agreement, except as follows [describe event or events of
default; if none, enter “None.”]                     .

 

66



--------------------------------------------------------------------------------

7. Certification. The undersigned hereby certifies, on behalf of the Borrower,
that (i) he/she is the                     [TITLE] of Borrower, and, as such, is
authorized to execute this Certificate on behalf of the Borrower, and
(ii) pursuant to the Loan Agreement, based upon a review made under his/her
supervision, that the information provided in the foregoing and annexed
Compliance Certificate and worksheets attached hereto, having an effective date
of                     , 200            , are true, correct and complete.

 

[NAME OF BORROWER] By:       

[NAME OF AUTHORIZED PERSON]

[TITLE]

 

67



--------------------------------------------------------------------------------

SCHEDULE A TO COMPLIANCE WORKSHEET

COMPUTATION WORKSHEET

Period Ending                         

 

68



--------------------------------------------------------------------------------

SCHEDULE 5.1-1, 5.1-2 and 5.1-3

(Borrower Information Statement)

 

69



--------------------------------------------------------------------------------

SCHEDULE 5.4

LITIGATION AND CLAIMS SCHEDULE

(Description of Litigation and Amount Claimed)

NONE

 

70



--------------------------------------------------------------------------------

SCHEDULE 5.10

(TAXES DUE AND OWING)

NONE

 

71



--------------------------------------------------------------------------------

SCHEDULE 5.13

(NON-ASSIGNABLE INTELLECTUAL PROPERTY AND CONTRACTS)

NONE

 

72



--------------------------------------------------------------------------------

SCHEDULE 6.13

EQUIPMENT LOCATION

 

73



--------------------------------------------------------------------------------

SCHEDULE 6.21

(List of Non-Lender Accounts)

NONE

 

74



--------------------------------------------------------------------------------

SCHEDULE 7.1

(PERMITTED INDEBTEDNESS)

NONE

 

75



--------------------------------------------------------------------------------

(SCHEDULE 7.2)

(PERMITTED ENCUMBRANCES)

NONE

 

76